Case 20-34049 Document 1-2 Filed in TXSB on 08/12/20 Page 1 of 42

Exhibit A

HISTORICAL FINANCIALS 2011-2018
Case 20-34049 Document 1-2 Filed in TXSB on 08/12/20 Page 2 of 42
4:31 PM

Murphy Shipping & Commercial Services, Inc. PRELIMINARY

Murphy Shipping & Commercial Services, Inc.
Balance Sheets - Historical

 

 

 

 

 

 

 

 

 

 

 

 

Tax Return Year: 2011 2012 2013 2014 2015 2016 Interim 2017
Year Ended: 6/30/2012 6/30/2013 6/30/2014 6/30/2015 6/30/2016 + 6/30/2017 1/31/2018 6/30/2018
Amended Amended Amended Amended Amended Amended Interpolated Amended
Tax Return Tax Return Tax Return Tax Return Tax Return Tax Return Tax Return
Assets
Cash $553,558 $102,357 $231,255 $275,074 $105,006 $194,236 $157,532 $83,531
Accounts receivable 997,879 1,120,132 1,307,171 988,680 413,667 523,641 211,066 197,737
Unbilled revenue 434,591 677,847 408,360 105,84] 119,835 128,049 128,049 139,99]
Cost & estimated eamings inexcess ofbi 125,428 176,780 119,633 0 0 0 0 0
Escrowed fimds/Cash advances 0 0 2,949 0 0 28,468 28,468 28,287
Total Current Assets 2,111,456 2,077,116 2,069,368 1,369,595 638,508 874,394 525,115 449.546
Property & Equipment, Gross 3,243,374 3,254,785 3,285,131 3,307,261 3,327,334 3,328,921 3,328,921 3,328.92)
Accumulated depreciation (1,840,733) (1,969,063) (2,097,084) (2,233,746) (2,255,567) (2,379,753) (2,435,753) (2,489,898)
Property & Equipment, Net 1,402,641 1,285,722 1,188,047 1.073.515 1,071,767 949,168 893,168 839,023
Other Assets
Due ftom HMS Packing 24,721 24,721 24,721 24,721 24,721 24,721 24,721 0
Loans to shareholder 798,721 1,173,902 1,646,774 2,229,391 2,311,472 2,347,349 2,390,498 = 2,421,319
Interest receivable ftom shareholder 44,070 63,893 94,534 133,410 174,570 216,432 241,455 259,328
Loan origination fees, net of amort 0 0 0 0 0 30,162 30,162 29,128
Deposits 2,892 2,892 2,892 500 500 500 500 500
Investment in precious metals 12,77) 37,800 37,800 37,800 27,600 27,600 27,600 27,600
Deterred tax benefit 0 0 0 0 241401 445,055 516,585 567,677
Total Other Assets 883,175 1,303,208 1,806.72) 2,425,822 2,780,264 3,091,819 3,231,521 3,305,552
Total Assets $4,397,272 $4,666,046 $5,064,136 $4,868,932 $4,490,539 $4,915,381 $4,649,804 $4,594,121
Liabilities & Shareholder's Equity
Current Liabilities
Accounts payable $989,143 $928.182 $988,036 $1 -029,473 $473,626 $191,820 $206,918 268,361
Accrued expenses 19,419 14,770 22,544 0) 0 0 0 -
Due to others 2,667 2.667 2,667 2,667 0 0 0 -
State and federal tax payable 73,196 59,437 11,547 3,001 7,339 3,592 3,592 -
PICA tax payable 25,405 30,760 33,820 41,088 41,088 41,088 63,108 78,836
Cuurent portion of deferred tax 0 0 0 0 0 0 0 -
Lm of credit/Current portion LTD 0 0 190,000 240,010 325,000 0 0 1464,188
Total Current Liabilities 1,109,830 1,035,816 1,248,614 1,316,239 847,053 236,500 273,618 1,811,385
Long-Term Liabilities
Long term debt 0 0 0 0 QO 1,476,221 = 1,469,359 0
Loans ftom shareholder 180,000 360,000 300,000 300,000 458,691 235,732 269.132 218,080
Deferred taxes 538,203 506,778 410.433 273,809 0 0 0
Total Long-Term Liabilities 718.203 866,778 710,433 573,809 458,691 1,711,953 1,738,491 218,080
Total Liabilities 1,828,033 1,902,594 1,959,047 1,890,048 1,305,744 1,948,453 2,012,109 2,029,465
Shareholder's Equity
Common stock 1,000 1,000 1,000 1,000 1,000 1,000 1,000 1,000
Treasury stock (100,000) (100,000) — (100,000) (100,000) (100,000) (100,000) (100,000) (100,000)
Retamed earnings 2,668,239 2,862,452 3,204,089 3,077,884 3,283,795 3,065,928 2,736,695 2,663,656
Total Shareholder’s Equity 2,569,239 2,763,452 3,105,089 2,978,884 3,184,795 2.966.928 2,637,695 2,564,656
Total Liabilities & Equity $4,397,272 $4,666,046 $5,064,136 $4,868,932 $4,490,539 $4,915,381 $4,649,804 $4,594,121
Total debt $253,196 $360,000 $490,000 $540,010 $783,691 $1,711.953 $1,738,491 $1 682,268

Account balances shown in blue were interpolated based on changes that occurred between the June 30, 2017 and
June 30, 2018 balance sheets, All other account balances for the January 2018 balance sheet are based on the actual
balances shown on the internal financial statements provided by the Company.

 

Davis/Chambers & Company, Ltd. 49
Page 3
Case 20-34049 Document 1-2 Filed in TXSB on 08/12/20 Page 3 of 42

4:31 PM

Murphy Shipping & Commercial Services, Inc.

Tax Return Year:
‘Year Ended:

Assets
Cash
Accounts receivable
Unbilled revenue

Cost & estimated earnings in excess of bill

Escrowed fiinds/Cash advances
Total Current Assets

Property & Equipment, Gross
Accumulated depreciation
Property & Equipment, Net

Other Assets
Due from HMS Packing
Loans to shareholder
Interest receivable from shareholder
Loan origination fees, net of amort
Deposits
Investment in precious metals
Delerred tax benefit

Total Other Assets

Total Assets

Liabilities & Shareholder's Equity
Current Liabilities

Accounts payable

Accrued expenses

Due to others

State and federal tax payable

FICA tax payable

Cuurent portion of deferred tax

Line of credit/Current portion LTD
Total Current Liabilities

Long-Term Liabilities
Long term debt
Loans from shareholder
Deferred taxes

Total Long-Term Liabilities

Total Liabilities

Shareholder's Equity
Common stock
Treasury stock
Retained earnings
Total Shareholder’s Equity
Total Liabilities & Equity

Murphy Shipping & Commercial Services, Inc.
Common Size Balance Sheets

PRELIMINARY

 

 

 

 

 

 

 

 

 

 

 

 

 

2012 2013 2014 2015 2016 Interim 2017

6/30/2013 = 6/30/2014 = 6/30/2015 = 6/30/2016 ~—-6/30/2017 1/31/2018 6/30/2018

Amended Amended Amended Amended Amended Interpolated Amended
Tax Return Tax Return Tax Return Tax Return Tax Return Tax Return
2.2% 4.6% 5.6% 2.3% 4.0% 5.7% 1.8%
24.0% 25.8% 20.3% 9.2% 10.7% 7.7% 4.3%
14.5% 8.1% 2.2% 2.7% 2.6% 4.6% 3.0%
3.8% 2.4% 0.0% 0.0% 0.0% 0.0% 0.0%
0.0% 0.1% 0.0% 0.0% 0.6% 1.0% 0.6%
44.5% 40.9% 28.1% 14.2% 17.8% 19,0% 98%
69.8% 64.9% 67.9% 74.1% 67.7% 148.3% 72.5%
-42,2% -41.4% -45,9% ~50.2% 48.4% -88.3% -54,2%
27.6% 23.5% 22.0% 23.9% 19.3% 60.0% 18.3%
0.5% 0.5% 0.5% 0.6% 0.5% 0.9% 0.0%
25.2% 32.5% 45.8% 51.5% 47.8% 1.8% 52.7%
1.4% 1.9% 2.7% 3.9% 4.4% 0.0% 5.6%
0.0% 0.0% 0.0% 0.0% 0.6% 1.1% 0.6%
0.1% 0.1% 0.0% 0.0% 0.0% 0.0% 00%
0.8% 0.7% 0.8% 0.6% 0.6% 1.0% 0.6%
0.0% 0.0% 0.0% 5.4% 9.1% 16.1% 12.4%
27.9% 35.7% 49.8% 61.9% 62,9% 20.9% 72.0%
100.0% 100.0% 100.0% 100.0% 100.0% 100.0% 100.0%
19.9% 19.5% 21.1% 10.5% 3.9% 7.5% 5.8%
0.3% 0.4% 0.0% 0.0% 0.0% 0.0% 0.0%
0.1% 0.1% 0.1% 0.0% 0.0% 0.0% 0.0%
1.3% 0.2% 0.1% 0.2% 0.1% 0.1% 0.0%
0.7% 0.7% 0.8% ().9% 0.8% 0.0% 1.7%
0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 0.0%
0.0% 3.8% 4.9% 7.2% 0.0% 0,0% 31.9%
22.2% 24.7% 27.0% 18.9% 4.8% 7.6% 39.4%
0.0% 0.0% 0.0% 0.0% 30.0% 53.3% 0.0%
7.1% 5.9% 6.2% 10.2% 48% 9.8% 4.7%
10.9% 8.1% 5.6% 0.0% 0.0% 0.0% 0.0%
10.9% 14.0% 11.8% 10.2% 34.8% 63.0% 4.7%
33.1% 38.7% 38.8% 29.1% 39.6% 70.6% 44.2%
0.0% 0.0% 0.0% 0.0% 0.0% 0.0% 0.0%
-2.1% -2.0% =2.1% -2.2% -2,0% -3.6% -2,2%
61.3% 63.3% 63.2% 73.1% 62.4% 32.9% 58.0%
59.2% 61.3% 61.2% 70.9% 60.4% 29.4% 55.8%
92.3% 100.0% 100.0% 100.0% 100.0% 100.0% 100.0%

50

Davis/Chambers & Company, Ltd.

Page 6
Case 20-34049 Document 1-2 Filed in TXSB on 08/12/20 Page 4 of 42

 

 

 

 

 

 

 

 

 

 

 

Murphy Shipping & Commercial Services, Inc. PRELIMINARY
Murphy Shipping & Commercial Services, Inc.
Income Statements - Historical
Tax Return Year: 2011 2012 2013 2014 2015 2016 2017
Year Ended: 6/30/2012 6/30/2013 6/30/2014 = =6/30/2015 6/30/2016 §~=—s 6/30/2017 ~—- 6/30/2018
Amended Amended Amended Amended Amended Amended Amended
Tax Return Tax Return Tax Retum Tax Return Tax Return Tax Return Tax Retum
Sales $13,712,032 $12,235,289 $15,374,181 $10,779,747 $6,496,252 $4,433,477 $2,392,033
Cost of Goods Sold
Freight 9,288,238 7,490,244 = 10,257,776 7,420,361 4,357,502 2,814,601 1,515,969
Packing and packing materials 795,063 807,577 742,570 694,237 513,459 297,210 142,181
Cargo insurance 63,540 103,638 79,232 58,543 55,946 25,858 19,811
Delivery & courier service 89,142 75,426 58,495 34,908 31,462 21,434 18,952
Cost of labor 579,249 522,511 678,219 620,530 769,113 633,115 473,567
Warehouse expense 37.818 36,100 37,524 23,980 139,733 34,112 19,409
Agency fees 0 0 699,431 0 0 0 0
Total Cost of Goods Sold 10,853,050 9,035,496 12,553,247 «8,852,559 5,867,215 3,826,330 2,189,889
Gross Margin 2,858,982 3,199,793 2,820,934 1,927,188 629.037 607.147 202,144
Expenses
Officers’ compensation 150,000 150,000 150,000 301,592 157,779 157,739 86,567
Salaries and wages 1,387,875 1,402,758 1418151 1,259,863 62,723 63,261 61,540
Employee benefits 0 73,113 195,384 0 179,284 147,330 27,918
Taxes and licenses 201,032 357,838 228,376 244,186 143,171 131,172 94,310
Payroll service fees 0 0 0 0 33,161 25,590 15,269
Building repairs & maint 95,816 95,035 107,324 130,069 $3,203 67,929 42.328
Computer expense 27,862 40,765 29,660 55,061 43,121 31,481 22,591
Office, telephone, utilities 120,213 109,116 131,797 99.516 93,218 85,879 65418
Insurance 32,542 55,167 48,188 39,050 64,290 22,399 42,036
Bank service charges 13,195 14,850 17,540 18,944 18,203 18,701 14,018
Travel & entertainment 102,813 161,703 161,571 81,159 32,273 16.881 556
Professional & consulting fees 151,305 375,863 (69,961) (143,264) 63,457 10,011 13,021
Contract labor 4.05) 0 0 0 0 8,297 8,282
Bad debt 5,187 2,534 37 7,750 15,633 7,202 10,001
Advertising and Promotion 22,582 60,035 26,732 12,591 0 0 0
Reimburse Personal CC Charges 0 (24,678) (83,289) (109,239) (91,258) (35,877) (36,222
Other Operating Expenses 52,013 50,778 84,622 70,225 29,563 35,172 29,396
Total Operating Expenses 2,366,486 2,924,877 2,446,152 2,067,503 927,821 793,167 497,029
Operating Income 492,496 274,916 374,782 (140,315) (298,784) (186,020) (294,885)
Other Income (Expense)
Depreciation & amortization (139,766) (128,330) (128,021) (136,662) (9,687) (125,048) (92,386)
Interest income 16.259 19,824 30,642 38,876 41,159 41,862 42,896
Interest expense (12,279) (7.821) (11,375) (3,992) (11,050) (132,076) (136,230)
Officer's life surance (336) (336) (336) (336) (336) (336) (196)
Charitable contributions (18,184) (19,900) (20,400) (20,400) (20,400) (20,400) (25,300)
Other income (2,618) 24,436 0 0 (10,200) 497 (18,793)
Total Other Income (156,924) (112,127) (129,490) (122,514) (10,514) (235,501) (230,009)
Earnings Before Taxes (EBT) 335,572 162,789 245,292 (262,829) (309,298) (421,521) (524.894)
Federal tax benefit 64,894 (31,424) (96,345) (136,624) (515,210) (203,654) (122,622)
Net Income $270,678 $194,213 $341,637 ($126,205) $205,912 ($217,867) ($402,272)
EBITDA $492,496 $274,916 $374,782 ($140,315) ($298,784) ($186,020) ($294,885 )
EBIT 352,730 146,586 256,667 (258,837) (298,248) (289,445) (388,664)
EBT 335,572 162,789 245,299 (262,829) (309,298) (421,521) (524,894)
Davis/Chambers & Company, Ltd. 52

Page 9
Case 20-34049 Document 1-2 Filed in TXSB on 08/12/20 Page 5 of 42

Exhibit B

CURRENT FINANCIALS 2019-2020
Case 20-34049 Document 1-2 Filed in TXSB on 08/12/20 Page 6 of 42

 

 

 

 

 

 

 

 

 

 

 

 

Murphy Shipping & Commercial Services, Inc.
Balance Sheet
As of June 30, 2020
Total
ASSETS
_-Gurrent Assets
_Bank Accounts
Ghase Bank 13,124.03 ,
Chase Savings 345.87
Péity Cash 775.23 \f
osition Wealth 5 790,430.06 a
Tot nk Accounts $ $04,675.19
‘Accounts Receivable
“Accounts Receivable Y vaseray wo
Total Accounts Receivable $ Waser
Other Current Assets .
_Béferred Income Tax 567,677.00 —
EScrow 28,286.84 —
__evinr Tnferest Receivable 259,327.96 ~
Loantothe Estate : 310,004.84
Ce 61,014.12 |
_Prépaid Expense "500.00
Total Other Current Assets $ 3,610,378.75
Total Current Assets $ 4,493,921.25
Fixed Assets
Tganizational Costs 800,00
Total Fixed Assets $ 800,00 ~
Other Assets
~ffivestment 27,600.00 _-—~
Total Other Assets 27,600.00
TOTAL ASSETS 4,522,321.25

EX B

  
  

 
Case 20-34049 Document 1-2 Filed in TXSB on 08/12/20 Page 7 of 42

Murphy Shipping & Commercial Services, Inc.

Profit and Loss
July 2019 - June 2020

 

 

 

Total
Income
Air Freight Income 302,514.64
Brokerage Gommissions 316.30
Courier Income 1,981.96
Documentation 3,260.50
Eventbrite Income 700.00
Ground Freight Income 19,088.22
Hazardous Income 650.00
Import Income 4,029.00
Insurance Income 3,344.15
Ocean Freight Income 173,759.73
Packing & Preparation (deleted) 45,451.12
Warehouse Services 21,860.80
Total Income $ 576,956.42
Cost of Goods Sold
Air Freight Cost 263,904.94
Cargo Insurance 625.00
Courier Cost 2,196.45
Delivery & Courier Service 9,493.72
Documentation Cost 306.00
Drayage (deleted) 9,117.00
Freight 27,455.53
Imports (deleted) 41,237.11
Ground Freight Cost 47,202.93
Hazardous Cost 375.00
Import Cost 2,614.45
Insurance Cost 3,491.36
Ocean Freight Cost 414,944.29
Packing 24,190.89
Warehouse Service Cost 27,103.50
Warehouse Storage (deleted) 497.70
Total Cost of Goods Sold $ 538,755.87

 

Gross Profit $ 38,200.55

 
Case 20-34049 Document 1-2 Filed in TXSB on 08/12/20 Page 8 of 42

Exhibit C

PROJECTED FINANCIALS 2021-2023
Case 20-34049 Document 1-2 Filed in TXSB on 08/12/20 Page 9 of 42

Murphy Shipping & Commercial Services, Inc.

Income
Air Freight Income
Brokerage Commissions
Courier Income
Documentation
Eventbrite Income
Ground Freight Income
Hazardous Income
Import Income
Insurance Income
Ocean Freight Income

Packing & Preparation (deleted)

Warehouse Services
Tata! Income
Cost of Goods Sold
Air Freight Cost
Cargo Insurance
Courier Cost
Delivery & Courier Service
Documentation Cost
Drayage (deleted)
Freight
Imports (deleted)
Ground Freight Cost
Hazardous Cost
Import Cost
Insurance Cost
Ocean Freight Cost
Packing
Warehouse Service Cost
Warehouse Storage (deleted)
Total Cost of Goods Sold
Gross Profit

Profit and Loss
July 2019 - June 2020

Total

 

302,514.64
316.30
1,981.96.
3,260.50
700.00
19,088.22
650.00
4,029.00
3,344,15
173,759.73
45,451,12
27,860.80
§76,956.42

263,904.94
625.00
2,196.45
9,493.72
308,00
9,117.00
27,455.53
V1237.411
47,202.93
375,00
2,614.45
3491.36
114,944 28
24,190.89
21,103.50
497.70
$38,755.87
38,200.55

EXC

PROJECTIONS FOR RETURN TO NORMAL HISTORICAL LEVELS AFTER COVID-19

2021 2022 2023

2,393,033.00 2,512,684.65  2,638,318.88

2,189,889,00 2,299,383.45.  2,414,352.62
203,144.00 213,301.20 223,966.26
Case 20-34049 Document 1-2 Filed in TXSB on 08/12/20 Page 10 of 42

Murphy Shipping & Commercial Services, Inc.
Profit and Loss

 

 

 

 

 

 

 

 

July 2019 - June 2020 PROJECTIONS FOR RETURN TO NORMAL HISTORICAL LEVELS AFTER COVID-19
Total 2021 2022 2023
Expansea
Advertising and Promotional Expense 20,414.47
Automobile Expense 46.37
Bank Charges & Service Fees 2,700.07
Brokers Fee 253.74
Charitable Contribution 4,617.02
Computer Hardware 8,792.69
Dues & Subscriptions 8,609.40
Equipment Lease/Rental 10,869.74
Gifts 63.83
Insurance 11,313.68
Marketing Wages 23,998.84
Meals and Entertainment 8,507.66
Office Supplies 7,901.61
Payroll Expenses
Contract Labor 274,959, 57
ER Payroll Taxes 49,418.03
Salaries & Wages 241,321.39
Total Payroll Expenses $ 665,698.99
Postage and Delivery 639,93
Professional Fees 37,369.33
Accounting Fees 32,987.08
Consulting Fees 20,000.00
Legal Fees 19,888.24
Total Professional Fees $ 110,244.62
Rent Expense 4155145
Software Expenses 35,574.84
Telephone 4,852.98
Travel Expense 15,898.00
Traveling Cost (deleted)
Mileage (deleted) 2,448.24
Total Traveling Cost (deleted) § 2,118.24
Utilities 292.00.
Total Expenses § 884,953.81 497,029 521,880.45 547,974.47
Net Operating Income $ (846,753.26) (293,885.00) (308,579.25) (324,008.21)
Other Income
Interest Income 144,93 744,93 152.18 159,79
Investment income 12,808.91 12,808.91 13,449.36 14,121.82
Position Wealth Investment 48,259.11 48,259.11 50,672.07 53,205.67
Total Other Income s 61,212.95 $ 61,212.95 64,273.60 67,487.28
Net Other Income $ 61,212.95 $ 61,212.95 64,273.60 67,487,28

 

 

Net Income $ (785,540.31) $ (232,672.05) § (244,305.65) § (256,520.94)
Case 20-34049 Document 1-2 Filed in TXSB on 08/12/20 Page 11 of 42

Exhibit D

CURRENT OPERATING RESULTS POST-FILING

(RESERVED)
Case 20-34049 Document 1-2 Filed in TXSB on 08/12/20 Page 12 of 42

Exhibit E

HYPOTHETICAL LIQIDATION
Case 20-34049 Document 1-2 Filed in TXSB on 08/12/20 Page 13 of 42

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Liquidation Analysis
Chapter 7 50% Plan
Liquidation Discount for |
Assets Admin. Exp,
Cash in Bank | 804.675
Accounts Receivable Less Doubtful Accounts *1 78,867
Investments 61,011
Fixed Assets Estimated Auction Value *2 -0-
Total Available for Distribution 994,553 497,277
Accrued payroll taxes 0
Trustee Commission 24,141 (24,141_
Available for distribution to secured creditors n/a n/a
Available for unsecured creditors ($130,491) 473,136
|
Pay Secured Creditors 0
Pay Taxing Authority in full no interest 5 years 0
Pay unsecured creditors 50% of Claim ($65,245) 65,245
Pay unsecured creditors 100% of
allowed claim on derivative claims (10,000) 10,000
|
Balance Available $397,891 |
40% Equity Claim $159,156 115,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 20-34049 Document 1-2 Filed in TXSB on 08/12/20 Page 14 of 42

EXHIBIT F

SHAREHOLDER PURCHASE
AGREEMENT
Case 20-34049 Document 1-2 Filed in TXSB on 08/12/20 Page 15 of 42

STOCK PURCHASE AGREEMENT

BETWEEN
MURPHY SHIPPING AND COMMERICAL SERVICES, INC.
(“Company”),
(“BUYER”),

AND

BOLAJI AGBABIAKA, LINDS WILKENSON, CHARLES ADAMS, EXEUCTOR OF THE ESTATE
OF JUNE ADAMS, JERALD HARRIS, AND RANDY YATES, ATTORNEY-IN-FACT FOR
SHERRY WINSMAN

(COLLECTIVELY, “SELLER")

AUGUST 14, 2020

 

This draft document is not a contract, nor does it make or accept an offer for a contract or
memorialize any agreement between the Parties. No agreement, oral or written, regarding or
relating to any of the matters covered by this draft has been entered into between the Parties.
This document, in its present form or as it shall hereafter be revised by either Party, shall not
become the agreement of the Parties unless and until it has been signed by duly authorized
representatives of all Parties and signature pages have been exchanged.

 

 

 

 

COMMON STOCK PURCHASE AGREEMENT

THIS COMMON STOCK PURCHASE AGREEMENT (this “Agreement” or this “Sale”) is
made and entered into effective as of August 14, 2020, by and among MURPHY SHIPPING &
COMMERICAL SERVICES, INC, DBA GLOBAL LOGISTICS, a Texas corporation.
(“Buyer”) and BOLAJI AGBABIAKA, (“AGBABIAKA"); LINDS WILKENSON,
(“WILENSON"), CHARLES ADAMS, EXEUCTOR OF THE ESTATE OF JUNE
ADAMS, (“ADAMS”); JERALD HARRIS, (“HARRIS")AND RANDY YATES,
ATTORNEY-IN-FACT FOR SHERRY WINSMAN (“WINSMAN) (collectively, the
“Seller™), Ccapitalized terms used in this Agreement are defined or cross-referenced to the
applicable definition in Section 1,1 of this Agreement.

RECITALS

WHEREAS, Seller owns 40% of the common voting stock (the “Securities”) of the
Company consisting of 400 shares of the common voting stock divided among Agbabiaka with
20%, and all the other named as Seller with 5% each; and

 

WHEREAS, Buyer desires to purchase the Securities and Seller desires to sell the Securities {o
Buyer upon the terms and conditions set forth herein;

NOW THEREFORE, in consideration of the above and the terms and conditions of this
Agreement, the parties agree as follows:

AGREEMENT
ARTICLE I
DEFINITIONS AND USAGE
1.1 DEFINITIONS
"Agreement" -— has the meaning set forth in the introductory paragraph,

“Bankruptcy Court”. The United States Bankrupicy Court for the
Southern District of Texas, Houston Division.

Business"— has the meaning set forth in the Recitals.

 

“Business Day" -- any day except Saturday, Sunday or any other day on which
commercial banks in Dallas, Delaware are authorized or required by Legal Requirements to be
closed for business.

"Buyer" — has the meaning set forth in the introductory paragraph,

Ind

 

nified Party" -- has the meaning set forth in Section 6,1(a).
Case 20-34049 Document 1-2 Filed in TXSB on 08/12/20 Page 16 of 42

“Capital Structure” has the meaning set forth in Section 2, 7(a)(xi).

“Cash Purchase Price” -- An amount in U.S. dollars equal to ONE HUNDRED FIFTEEN
THOUSAND AND NO/100 DOLLARS ($115,000) payable $65,000 on the Effective
Date and the balance of $50,000 in the Note within one year of the Effective Date,

"Closing" -- has the meaning set forth in Section 2,6,

"Closing Date" — The Effective Date

“Common Stock” —has the meaning set forth in Section 2,7(a) (xt),

“Confirmation Order"—the final and non-appealable order of the Bankruptcy Court.
“Contemplated Transactions" — the transactions contemplated by this Agreement.

“Disclosure Letter" ~ the disclosure letter delivered by Sellers to Buyer concurrently with
the execution and delivery of this Agreement.

“Effective Date”, shall be the date that the Confirmation Order is final and non-
appealable under the terms of the Plan.

“Indemnified Party” — has the meaning set forth in Section 6.9(a),
“Indemnifying Party” -- has (he meaning set forth in Section 6,9(a).
“IRS” — has the meaning set forth in Section 25,

"Knowledge" (and any derivation thereof, whether capitalized or not) -- the current,
actual knowledge and awareness (and shall not include any deemed or constructive knowledge or
awaretiess).

“Legal Requirements” or “Legal wirement” — all applicable federal, state, local,
municipal or foreign laws, ordinances, principles of common law, codes, regulations, nules,
statutes, directives, Orders and writs of any Governmental Body or any similar provisions having
the foree and effect of law,

 

“Liability"-- with respect to any Person, any liability or obligation of such Person of any
kind, character or description, whether known or unknown, absolute or contingent, accrued or
unaccrued, disputed or undisputed, liquidated or unliquidated, secured or unsecured, joint or
several, due or to become due, vested or unvested, executory, determined, determinable or

otherwise and whether or not the same is required to be accrued on the financial statements of
such Person,

“Note:-shall be the promissory note to pay the balance of the Cash Purchase Price within
one (1) year fiom the Effective Date, bearing interest at prime plus 2% on the Effective Date

"Ordinary Course of Business" -- any action that is consistent in nature, scope and

magnitude with the past practices of such Person and is taken in the ordinary course of the normal
day-to-day operations of such Person,

"Person" an individual, Stock, corporation, business trust, limited liability company,
limited: liability Stock, joint Stock shares company, trust, \mincorporated association, joint
venture or other entity, or a Governmental Body.

"Proceeding"-- any action, arbitration, audit, hearing, investigation, litigation, or suit
(whether civil, criminal, administrative, judicial or investigative, whether formal or informal,
whether public or private) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Body.

"Purchase Price" ~— has meaning set forth in Section 2.3,

"Related Person" — with respect to any specified Person, as applicable, (a) all senior
management employees, officers, directors, managers or equity holders of such Person, (b) all
members of the immediate families of the individuals listed in clause (a), and any other Person
that directly or indirectly controls, is controlled by, or is under common control with, any Person
listed in clauses (a) or (b).

For purposes of this definition, “contro!” {including “controlling,” “controlled by” and “under
common control with”) means the possession, direct or indirect, of the power to direct or cause

the direction of the management and policies of a Person, whether through the ownership of
voling securities, by contract or otherwise.

= tities” — Means the securities of the Company, voting, non-voting, or otherwise.
There are no Securities other than the 1000shares of voting common stock.

“Seller” or “Sellers” -- has the meaning set forth in the introductory paragraph.
"Seller Ind

 

ified Parties" -- has the meaning set forth in Section 6.2(a),

" Tax” or “Taxes” — any income, corporation, gross receipts, profits, gains, capital Stock
shares, capital duty, franchise, gfoss margin, withholding, social security, unemployment,
disability, property, wealth, welfare, stamp, excise, occupation, transfer, documentary, sales, use,
value added, stamp, registration, altemative minimum, estimated or other similar tax (including
any fee, assessment or other charge in the nature of or in lieu of any tax) imposed by any
Governmental Body, and any interest, penalties, additions to tax or additional amounts in respect
of the foregoing, and including any transferee or secondary liability in respect of any tax (whether
imposed by law, contractual agreement or otherwise).

“Third Party Claim” -- as the meaning set forth in Section 6.9/a).

“Transaction Documents” — this Agreement, the Transition Services Agreement, and the
Warrant,

“Release Acteement" — has the meaning set forth in Section 2.7(a)(vii),

 
Case 20-34049 Document 1-2 Filed in TXSB on 08/12/20 Page 17 of 42

1,2 USAGE
Interpretation and Construction.
(a) In this Agreement, unless the context clearly requires otherwise:
(i) words in the singular form shall be construed to include the plural and vice versa;

(ii) reference to any Person includes such Person's sticcessors and assigns but, if
applicable, only if such successors and assigns are not prohibited by this Agreement,
and reference to a Person in a particular capacity excludes such Person in any other
capacity or individually;

(lil) pronouns in the masculine, feminine and neuter genders shall be construed to
include each other gender;

(iv) reference to any agreement, document or instrument means such agreement,
document or instrument as amended or tiodified and in effeet from time to time in
accordance with the terms thereof:

(v) reference to any Annex, Article, Exhibit, Section or Schedule means such Annex,
Article, Exhibit, Section or Schedule to this Agreement, unless otherwise indicated;

(vi) reference to any Legal Requirement means such Legal Requirement as amended,
modified, codified, replaced or reenacted, in whole or in part, including rules and
regulations promulgated thereunder and reference to any section or other provision of
any Legal Requirement means that provision of such Legal Requirement and
constituting the substantive amendment, modification, codification, replacement or
reenactment of such section or other provision:

(vil) “hereunder,” “hereof,”, “hereto” and words of similar import shall be deemed
references to this Agreement as a whole, including exhibits and schedules thereto,
and not to any particular Article, Section or other provision thereof;

(vii) “including.” “includes” and “include” shall be deemed, in each case, to be
followed by the words “without limitation”:

(ix) "or" is used in the inclusive sense of "and/or": and

(x) references to documents, instruments or agreements shall be deemed to refer as
well to all addenda, exhibits, schedules or amendments thereto.

(b) Notwithstanding anything contained in this Agreement to the contrary, except as
otherwise expressly provided in this Agreement, no amount shall be (or is intended to be)
included, in whole or in part (either as an increase or a reduction}, more than once in the
calculation of (including any component of) the components of the Purchase Price, the Purchase
Price Adjustment or any other calculated amount pursuant to this Agreement if the effect of such

additional inclusion (either as an increase or a reduction) would be to cause such amount to be
given duplicative effect,

(c) The specification of any dollar amount in the representations and warranties or
otherwise in this Agreement or in the Disclosure Letter is not intended and shall not be deemed to
be an admission or acknowledgment of the materiality of such amounts or items, nor shall the
same be used in any dispute or controversy between the parties to determine whether any
obligation, item, or matter (whether or not described herein or included in any schedule) is or is
not material for purposes of this Agreement (other than with respect lo any representation,
warranty, or provision of this Agreement in which such specification occurs)

ARTICLE IT
SALE AND TRANSFER OF SECURITIES; CLOSING
2.1 SECURITIES TO BE SOLD

Upon the terms and subject to the conditions set forth in this Agreement, at the Closing,
the Seller hereby sells, conveys, assigns, transfers and delivers to Buyer, and Bayer hereby
purchases and acquires from the Seller, free and clear of any Encumbrances, all of the Seller's
right, title and interest in the Securities of the Company,

2,2 EXCLUDED ASSETS FROM SALE OF SECURITIES OF THE COMPANY
Reserved.

2.3 PURCHASE PRICE

The aggregate purchase price for the Securities (the "Purchase Price") will consist of the

Cash Purchase Price. The Cash Purchase Price shall be paid in the amount of $65,000 on the
Effective date, with the $30,000 balance paid under the terms of the Note.

2.4 LIABILITIES
Reserved

2.5 ALLOCATION
Reserved,

2,6 CLOSING

The purchase and sale provided for in this Agreement (the "Closing") is taking place at the offices
of Buyer's counsel, WILEY LAW GROUP, PLLC 325 N. ST. PAUL, SUITE 2750, OALLAS, DELAWARE 7a20l, on the
Case 20-34049 Document 1-2 Filed in TXSB on 08/12/20 Page 18 of 42

Closing Date, The Closing shall be deemed effective at 12:01 aim., Central Standard Time (CST),
unless Buyer and Sellers azree otherwise. Notwithstanding the foregoing, the parties have
endeavored in good faith to effectuate the Closing simultaneously in different locations to avoid
the travel and additional expense of requiring all parties to be simultaneously located in the same
place. In furtherance thereof, the parties have delivered, in escrow to their respective counsel and
other appropriate parties, executed versions of all assignments, instructions, documents,
certificates, wire transfer instructions, escrow instructions, and other matters and things necessary
to affect the Closing in such manner.

2.7 CLOSING OBLIGATIONS

Ti addition to any other documents to be delivered under other provisions of this
Agreement, at the Closing:

(a) Sellers delivered or caused to be delivered the following certificates outlined below
and agreed as represented in “Seller's Certificate”:

(i) Reserved
(ii) Reserved

(iti) Reserved

(iv) Reserved,

(v) Reserved

(vi) Reserved.

(vii) to Buyer, the executed Release Agreement, in the form of Exhibit 2.7(a}(vii);

(viii) to Buyer, the executed non-disclosure, confidentiality, and non-compete agreements in the
form of Exhibit 2.7(a)(viii);

(ix) Reserved,
(x) Reserved;

(xi) to Buyer, a certificate with respect to (i) The names of all of the holders of Common Stock
Shares representing the Securities; (ii) the number of shares held by each holder and (iii) the
names and number of shares of any other person or entity that is entitled to obtain, whether by
virtue of the transactions contemplated hereby or otherwise, as the result of any outstanding
subscriptions, options, warrants, calls, rights, convertible securities or any other agreements or
commitments of any kind or nature and a description of such security, instrument or agreement.
All of the Common Stock shares have been duly authorized, validly issued, fully paid and
nonassessable, and not subject to preemptive rights that have not been waived or satisfied or any
Stock agreements, voting trusts or other arrangements. Except as set forth in the certificate and to
the knowledge of the Seller, there are no other shares of capital or other securities (whether or
tiet such securities have voting rights) of the Company issued or outstanding (other than the 60%

of the Common Stock in the Buyer owned by the Estate of Ronald R. Johns, Sr.) or any
subscriptions issued or outstanding or any subscriptions, options, warrants, calls, nights,
convertible securities or other agreements or commitments of any character or nature obligating
any of the holders or the Company to cause the Company to issue, transfer or sell, or cause the
issuance, transfer or sale of, any shares of capital Stock shares or other securities (whether or not
such securities have voting rights) of the Company. Except as set forth in this certificate, and to
the knowledge of Seller, there are no outstanding contractual obligations of any kind or nature of
any of its holders or the Company or any affiliate thereof related to the purchase, sale, issuance,
Tepurchase, redemption, acquisition, transfer, disposition, holding or voting of any shares of
capital Stock shares or other securities of or the management or operation of the Company , No
person has any right to participate in, or receive any payment based on any amount relating to, the
revenue, income, value or net assets of the Company or any component or portion thereof, or
any increase or decrease in any of the foregoing,

(xil) Reserved
(xiii) Reserved
(xiv) Reserved

(xv) Reserved
(xvi) Reserved
(xvil) Reserved.
(xviil) Reserved

(xix) Reserved.

 

¢ in the Form of Exhibit 2 (a)(7)(xx) that except as disclosed in said certificate,
no broker, investment banker, financial advisor or other person, other the fees and expenses of
which will be paid in accordance with this Agreement, is entitled to any broker's, finders,
financial advisors or other similar fee or commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of the Stock
shares-holders. Seller indemnifies and holds Buyer harmless from any claims from any such
broker, investment banker, financial advisor, or other person disclosed by Seller as having been
retained by Seller.

(xxi) Reserved
(xxii) Reserved
(xxi) Reserved,

(xxiv) Reserved
Case 20-34049 Document 1-2 Filed in TXSB on 08/12/20 Page 19 of 42

(xxv) Reserved
(xxvi) Reserved
(xxvii) Reserved
(xxviii Reserved
(xxix) Reserved,
(xxx) Reserved
(xxxi) Reserved

(xxxti) to Buyer, the Secunties fully endorsed and assigned to the Buyer, along with Stock
transfer ledgers, such other Stock transfer documents, deeds, certificates of transfer, assignments,
certificates of title, documents and other instruments of transfer and conveyance as may
reasonably be requested by Buyer, each in form and substance teasonably satisfactory to Buyer
and executed by the applicable Seller or Buyer,

(xxxiiii) No Additional Representations. THE SELLER IS/ARE NOT MAKING ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, OF ANY NATURE
WHATSOEVER WITH RESPECT TO THE COMPANY, INCLUDING ANY OF THE
ASSETS OF THE COMPANY, EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES EXPRESSLY SET FORTH IN THIS AGREEMENT, AND EXCEPT AS
SET FORTH EXPRESSLY HEREIN, THE CONDITION OF THE ASSETS OF THE
COMP ANY SHALL BE "AS IS" AND "WHERE IS."

(b) Reserved

(c) Seller delivered such other documents as may be reasonably requested by Buyer,
each in form and substance reasonably satisfactory to Buyer and executed by Seller.

(d) Buyer delivered or paid, or caused to be delivered or paid, the following:

(1) to Seller, the Purchase Price (of which the cash portion thereof shall be made
by wire transfer of immediately available funds to an account specified by
Sellers) and the related notes:

(ii) to Seller, a certificate of the Secretary of Buyer certifying to the incumbency
and signatures of the officers of Buyer executing this Agreement and any other
Transaction Document; and,

(iv) such other documents as may teasonably be requested by Seller, each in
form and substance reasonably satisfactory to Seller and executed by Buyer.

2.8 CLOSING DATE PURCHASE PRICE ADJUSTMENT AND PAYMENT-
RESERVED

ARTICLE U1
REPRESENTATIONS AND WARRANTIES OF SELLER

Except as set forth in the Disclosure Letter, Seller represents and warrants to Buyer as of

the date that the certificates provided in Section 2.7(a) are true and correct, and further represents
and warrants to Buyer that:

(i) Seller has good and indefeasible title (0 the Securities sold to Buyer hereunder
and at the Closing will transfer the Securities to Buyer fice and clear of all Encumbrances.

(ii) Seller owns of record and beneficially 100% of the equity securities of the
Company.

ARTICLE [Vv
REPRESENTATIONS AND WARRANTIES OF BUYER
Buyer represents and warrants to Sellers as of the date hereof as follows:

4.1 ORGANIZATION AND GOOD STANDING

Buyer is a corporation duly organized, validly existing, and in pood standing wider the
laws of Delaware, with full organizational power and authority to conduwet its business as it is now
being conducted.

4,2 AUTHORITY; NO CONFLICT

Upon the Effective Date of the Confitmation Order, this Agreement has been duly
executed and delivered by Buyer, and (assuming due authorization, execution and delivery by
Sellers) this Agreement constitutes the legal, valid and binding obligation of Buyer enforceable
against it in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar Legal Requirements affecting
creditors’ rights generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding at law or in equity). Upon the execution and delivery by Buyer of the
other Transaction Documents to which it is or will be a party (assuining due authorization,
execution and delivery by each other party thereto), such Transaction Documents will constitute
the Jegal, valid, and binding obligation of Buyer enforceable against it in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Legal Requirements affecting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a proceeding at law or in
equity), Buyer has all necessary organizational power and authonty to execute and deliver this
Agreement and the other Transaction Documents ta which it is or will be a party and to perform
its obligations under this Agreement and the other Transaction Documents.

10
Case 20-34049 Document 1-2 Filed in TXSB on 08/12/20 Page 20 of 42

(b) Neither the execution and delivery of this Agreement nor the consummation or
performance of any of the Contemplated Transactions will directly or indirectly (with or without
notice or lapse of time) conflict with or violate or breach any Legal Requirement applicable to
Buyer or the Goveming Documents of Buyer, except, in the case of the foregoing clause (i), to
the extent such conflicts, violations or breaches would not, in the aggregate, materially adversely
affect the ability of Buyer to consummate the Contemplated Transactions,

(c) Buyer is not required to give any notice to or obtain any approval, consent,
ratification, waiver or other authorization from any Person in connection with the execution and
delivery of this Agreement or the consummation or performance of any of the Contemplated
Transactions, except to the extent the failure to obtain such authorizations would not, in the

aggregate, materially adversely affect the ability of Buyer to consummate the Contemplated
Transactions,

(d) Reserved
4.3 BROKERS OR FINDERS

Buyer has not agreed to incur, directly or indirectly, any liability for brokerage fees,
finder’s fees, consultant commissions, or agents’ commissions or other similar charges in
connection with this Agreement or any of the Contemplated Transactions.

ARTICLE ¥
ADDITIONAL COVENANTS
5.1 EMPLOYMENT MATTERS

a) Reserved.

5,2 USE OF NAME

Except as provided for as Permitted by this Section 5.2, from and afler the Closing, Seller
*s former owners will not use the name "MURPHY SHIPPING & COMMERCIAL SERVICES
DBA GLOBAL LOGISTICS", in connection with provision of export and import services to
anyone during the restricted period of the Covenant Not to Compete,

5.3 INVESTIGATION; NO OTHER REPRESENTATIONS OR WARRANTIES

(a) Buyer acknowledges that it has made its own inquiry and investigation into, analysis,
and, based thereon, has formed an independent judgment concerning, the Business and the
Securities,

(b) Reserved

5.4 FURTHER ASSURANCES

H

The parties shall cooperate reasonably with each other and with their respective
Representatives in connection with any steps required to be taken as part of their respective
obligations under this Agreement after the Closing, and the parties agree (a) to. furnish upon
request to each other such further information, (b) to execute and deliver to each other such other
documents, and (¢) to do such other acts and things, all as the other party may reasonably request
for the purpose of cartying out the intent of this Agreement and the Contemplated Transactions.

5.5 COVENANT NOT TO COMPETE

(a) For a period of one (1) year following the Closing Date, except as otherwise permitted
by Section 5.2, Seller, Seller will not, throughout the marketing area of the Business, directly or
indirectly seek to compete in the provision of export/import services by becoming an employee,
shareholder, owner of investor of any business similar to or potentially competitive with the
Business.

{b) For a period of one (1) year following the Closing Date, Seller, Seller's current
owners will not, throughout the marketing area of the Business, directly or indirectly recruit, seek
to employ, consult with, or engage employees of the Business, nor seek to solicit or provide
competing Services to any customer of the Business that was such a customer for the preceding
twelve months period prior to the Closing Date.

(¢) For a period of one (1) year following the Closing Date, Seller, Seller's current owners
will not, throughout the marketing area of the Business, directly or indirectly disclose proprietary
Information pertinent to the Business, including but not limited to, customer lists: supplier
pricing; business strategies: and other confidential information.

(d) Reserved

(e) The Parties further mutually acknowledge, agree and covenant that should any term or
provision of this Section 5.5 be deemed overbroad or unduly burdensome by a court of competent
jurisdiction, then the proper remedy shall be, and all parties involved shall jointly request that the
ruling court reform the overbroad or unduly burdensome provisions of Section 5,5 to comply with
Delaware law.

5.6 ACCESS TO INFORMATION
Reserved
ARTICLE VI
INDEMNIFICATION

6.1 INDEMNIFICATION OF BUYER INDEMNIFIED PARTIES

12
Case 20-34049 Document 1-2 Filed in TXSB on 08/12/20 Page 21 of 42

Subject to the tenns and conditions of this Agreement, Seller shall defend, indemmty and
hold Buyer and its officers, directors, managers, members, employees, representatives.
undersigned attorneys, and/or agents (the "Buyer Indemnified Parties") harmless from and
against any and all Losses suffered or incurred by any Buyer Indemnified Party to the extent
caused by any of the following:

(a) any breach of any representation or warranty made by Sellers in this Agreement;

(b) any breach or default in the performance of any agreement or covenant of Sellers
required by this Agreement to be performed by them; and

(c) Reserved
6.2 INDEMNIFICATION OF SELLER INDEMNIFIED PARTIES.

Subject to the terms and conditions of this Agreement, Buyer shall defend, indemnify and
hold Seller and its officers, directors, managers, members, employees, representatives,
undersigned attorneys, and/or agents (the "Seller Indemnified Parties") harmless from and against
any and all Losses suffered or incurred by any Seller Indemnified Party to the extent caused by
any of the following:

(a) any breach of any representation or warranty made by Buyer in this Agreement:

(b) any breach or default in the performance of any agreement or covenant of Buyer
required by this Agreement to be performed by them: and

6.3 SURVIVAL AND TIME LIMITATIONS

All representations and warranties contained in this Agreement shall survive the
execution and delivery of this Agreement and the Closing until 5:00 p.m., Central Standard Time
(CST) on January 31, 2021 (the “Expiration Date”); each covenant or agreement contained in
this Agreement to be performed at or prior to Closing shall survive the execution and delivery of
this Agreement and the Closing until 5:00 p.m, Central Standard Time (CST) on the ninetieth
(90th) day after Closing; and each covenant or agreement contained in this Agreement to be
performed afer the Closing shall survive in accordance with its terms until fully performed.
Notwithstanding the foregoing, the representation and warranty of Seller as to the title and
ownership of the Securities shall survive indefinitely, Any indemnification claim made under
Section 6.1 or Section 6.2 must be asserted in a written indemnity claim delivered to the
Indemnifying Party in accordance with Section 6.8 prior to 5:00 p.m. Central Standard Time
(CST) on the last day of the respective survival period as specified in this Section 6.3 and may
not be asserted after such date; provided, however, that any indemnification claim for which a
written indemnity claim is given within the time period set forth above shall survive until such
claim has been finally resolved in accordance with this Article VI.

 

 

6.4 DEDUCTIBLE AMOUNT; MAXIMUM CLAIM

The Buyer Indemnified Parties shall not be entitled to indemnification pursuant to
Section 6.1(a) unless and until the aggregate amount of Losses from claims indemnifiable under
Section 6,1(a) exceeds Fifty Thousand Dollars ($50,000) (the "Deductible Amount") (and, then,
only to the extent of such excess), The Parties mutually acknowledge, understand and agree that
this section 6.4 shall not apply to any fees and expenses incurred by Buyer arising out of claims
that concern, refer or relate to any Retained Liability, Excluded Asset or Seller Related Party
claims.

6.5 EXERCISE OF RIGHTS BY INDEMNIFIED PARTIES

Indemnification claims of the Seller Indemnified Parties may be made and enforced
hereunder solely by Buyer on their behalf The Cash Purchase Price and the Management
Agreement shall be subject to Seller's indemnification obligations,

6.6 NO DUPLICATION OF RECOVERY

Any amounts payable pursuant to this Article VI shall be paid without duplication (e.g. if
one Buyer Indemnified Party is reimbursed for a Loss, another Buyer Indemnified Party may not
be reimbursed for the same Loss), and in no event shall any Indemnified Party be indemmnified
under different provisions of this Agreement (including Article Il) for the same Loss if such
indemnification would result in duplication of payment of such Loss, Without limiting the
generality of the foregoing, Seller shall not have any liability pursuant to this Article VI in respect
of any item or any Loss that has been reimbursed from insurance. No Indemnified Party shall be
entitled to indemnification for any Loss to the extent the events, occurrences or circumstances
giving rise to such Loss were disclosed in the Disclosure Letter,

6.7 NET LOSSES; SUBROGATION; MITIGATION

(a) Notwithstanding anything contained herein to the contrary, the amount of any Losses
for which an Indemnified Party may be entitled to indemnification under this Article VI shall be
reduced to the extent of (i) any insurance proceeds that the Indemnified Party or any of its
Related Persons actually receives with respect to such Losses (including those from affiliated
insurance companies), less any deductibles, costs, and expenses actually incurred in connection
with making any claim or obtaining such insurance proceeds, and (ii) any Tax benefit that
actually reduces the Taxes of the Indemnified Party arising from the incurrence or payment of
any such Loss (net of any Tax detriment to such Indemnified Party). Each Indemnified Party shall
exercise commercially reasonable efforts to obtain such proceeds, benefits and recoveries. IF any
such proceeds, benefits or recoveries are received by an Indemnified Party ot any of ils Related
Persons with respect to any Losses after payment has been made to the Indemnified Party with
respect thereto, the Indemnified Party shall promptly pay back, or cause its appropriate Related
Person to pay back, the amount of such proceeds, benefits or recoveries (up to the amount
received by the Indemnified Party with respect to such Losses, subject to the limitations herein) to
the Indemnifying Party,

(b) Upon an Indemnified Party’s receipt of any indemnification payments in respect of
any Losses, the Indemnifying Party shall, to the extent of such payment, be subrogated to all

14
Case 20-34049 Document 1-2 Filed in TXSB on 08/12/20 Page 22 of 42

rights and claims of the Indemnified Party against any Person in respect of the Losses to which
such payment relates. In such a case, the Indemnified Person shall execute all instruments
reasonably necessary to evidence or further perfect such subrogation rights,

(c) Each party entitled to indemnification under this Article VI shall use commercially
reasonable efforts to mitigate Losses after becoming aware of an event that would reasonably be
expected to give rise to any Losses that are indemnifiable or recoverable under this Article VI.

6.8 CLAIMS

(a) Claim Procedure, Ifa Buyer Indemnified Party is entitled to indemnification pursuant
to this Article VI (the "Indemnified Party") intends to make an indemnity claim under this
Agreement, then the Indemnified Party shall deliver to the Party or Parties obligated to provide
indemnification pursuant to this Article VI (the " nifyin ") a written indemnity claim
(i) stating that the Indemnified Party has paid or suffered, or expects to pay or suffer, Losses in an
aggregate amount (which may be estimated or described) and, to the extent such information is
available to the Indemnified Party, the individual items of Losses (which may be estimated or
described) that are included in the aggregate amount and (ii) stating that the Indemnified Party
believes in good faith that it is entitled to indemnity from the Indemnifying Party pursuant to this
Agreement with respect to such Losses and specifying the indemnification provisions contained
in this Agreement upon which the indemnity claim is being made. Notwithstanding the foregoing,
an indemnity claim that is based on a claim from a Person that is not a Party or an affiliate of a
Party (a "Third Party Claim") need only include a description (and a copy of all pleadings and
correspondence to or from any third party related thereto, if available) of the Third Party Claim
together with a statement that the Indemnified Party is entitled to indemnification with respect to
such Third Party Claim and any other information that the Indemnified Party deems appropriate.
Unless the Indemnified Party and Indemnifying Party agree in writing to another process at that
time, the Indemnifying Party shall have 30 days to object to such claim (other than a Third-Party
Claim), and failing to timely object and submit, shall promptly pay to the Indemnified Party an
amount sufficient to fully indemnify the Indemnified Party from and against such Losses in
accordance with this Article VI.

 
 

 
 

(b) Third Party Claims.

(i) The indemnified Party shall give the Indemnifying Party reasonable notice of the
assertion or commencement by any Person of any Third Party Claim against the Indemnified
Party in accordance with Section 6.8(a); provided, however, that any failure on the part of the
Indemnified Party to notify the Indemnifying Party shall not limit any of the obligations of the
Indemnifying Party under this Agreement except to the extent that such failure actually and
materially prejudices the defense of such Third Party Claim. In the event of the assertion or
commencement by any Person of any Third Party Claim against an Indemnified Party with
respect to which the Indemnifying Party is, or could be determined to be, obligated to indemnify
and hold harmless the Indemnified Party pursuant to this Agreement, the Indemnifying Party shall
be entitled to assume the defense of any Third Party Claim with counsel reasonably satisfactory
to the Indemnified Party, at the Indemnifying Party's sole expense: provided, however, that the
Indemnifying Party shall not be entitled to assume or continue control of the defense of any Third

15

Party Claim (A) to the extent that the Third Party Claim seeks an injunction or equitable relief
against any Indenmified Party, (B) if the interests of the Indemnifying Party and the Indemnified
Party with respect to such claim are in conflict with one another and. as. a result, the Indemnifying
Party could not adequately represent the interests of the Indemnified Party in such claim, or (C) if
the Indemnifying Party fails to give written notice that it shall assume the defense of such Third
Party Claim within 30 days after receiving the Indemnified Party's written indemnification claim
notice pursuant to Section 6,8(a).

(ii) Lf the Indemnifying Party assumes the defense of any Third Party Claim, (A) it shall
not settle, adjust or compromise or permit a default or consent to entry of any Judgment in respect
of the Third Party Claim without the prior written consent of the Indemnified Party unless such
settlement, adjustment, compromise or judgment (1) does not entail any admission of liability,
criminal offense or a Violation of any Legal Requirement on the part of any Indemnified Party,
(2) includes an unconditional full and complete written release of each Buyer Indemnified Party
or Seller Indemnified Party, as applicable from all Losses with respect to such Third Party Claim,
and (3) involves solely monetary damages: and (B) the Indemnified Party shall have the right (but
not the obligation) to participate in the defense of such Third Party Claim and to employ, at its
own expense, counsel separate from counsel employed by the Indemnifying Party.

(iit) If the Indemnifying Party does nol or is not permitted to assume the defense of a
Third Party Claim pursuant to this Section 6.8(b) and the Indemnified Party does assume the
defense thereof, the Indemnified Party shall not settle, adjust or compromise or permit a default
or consent to entry of any judgment in respect of any Third Party Claim if the Indemnifying Party
shall have any obligation as a result of such settlement (whether monetary or otherwise) unless
such settlement, adjustment, compromise, or judgment is consented to in writing by the
Indemnifying Party. such consent not to be unreasonably withheld, conditioned, or delayed. All
reasonable attomeys' fees and other costs and expenses relating to the defense by the Indemnified
Party shall be included in Losses if the Indemnified Party is, or is determined to be, entitled to
indemnification pursuant to this Agreement,

(iv) Each party shall cooperate and cause their respective Representatives and Related
Persons to cooperate, in the defense or prosecution of any Third-Party Claim, Without limiting
the generality of the foregoing, if the Indemnified Parly assumes the defense of a Third-Party
Claim in accordance with this Section 6.9(b), the Indemnifying Party shall make available to the
Indemnified Party any documents and materials in its possession or contro] that may be necessary
to the defense, negotiation or settlement of such Third-Party Claim, Without limiting the
generality of the foregoing. if the Indemnifying Party assumes the defense of a Third-Party Claim
in accordance with this Section 6.8(b), the Indemnified Party shall make available to the
Indemnifying Party any documents and materials in its possession or control that may be
necessary to the defense, negotiation or settlement of such Third-Party Claim. Any consent to be
given by the Buyer Indemnified Parties under this Section 6.8(b) shall be given by Buyer acting
on behalf of the Buyer Indemnified Parties and any consent to be given by the Seller Indemnified

Parties under this Section 6.8 shall be given by Seller acting for and on behalf of the Seller
Indemnified Parties.

 

16
Case 20-34049 Document 1-2 Filed in TXSB on 08/12/20 Page 23 of 42

(c) With respect to a Third Party Claim under this Section 6.8, after (i) any final decision,
judgment, or award shall have been rendered by a Governmental Body of competent jurisdiction
and the expiration of the time in which to appeal therefrom, (ji) a settlement shall have been
consummated, or (iii) the Indemnified Party and the Indemnifying Party shall have arrived at a
mutually binding agreement: (if the Indemnified Party is a Buyer Indemnified Party, the Buyer
Indemnified Party shall forward to Seller notice of any sums due and owing by it in accordance
with this Agreement with respect to such matter and Seller shall pay all of such remaining sums
so due and owing to the Buyer Indemnified Party in accordance with this Article VI.

 

6.9 EXCLUSIVE REMEDY

From and after Closing, the sole and exclusive remedy with respect to any and all claims
(whether such claim is framed in tort, contract or otherwise, but other than claims arising from
intentional fraud on the part of a party in connection with the Contemplated Transactions) for any
breach of any representation, warranty, covenant, agreement, or obligation set forth herein or
otherwise relating to the transactions contemplated here, shall be pursuant to the indemnification
provisions set forth in this Article VL. In furtherance of the foregoing, except in connection with
intentional fraud on the part of a party in connection with the Contemplated Transactions, each
party hereby waives, to the fullest extent permitted under Legal Requirements, any and all rights,
claims, and causes of action for any breach of any representation, warranty, covenant, agreement,
or obligation set forth herein or otherwise relating to the Contemplated Transactions it may have
against the other parties and their Related Persons and each of their respective Representatives
arising under or based upon any Legal Requirement or in equity, except pursuant to the
indemnification provisions set forth in this Article VI.

 

6.10 NO WAIVER FOR FRAUD RELATED CLAIMS

Notwithstanding any provision of this Agreement to the contrary, the liability of any
Party under this Article VI will be in addition to, and not exclusive of, any other liability that such
party may have at law or equity based on such party's fraud, mistepresentation, fraud in the
inducement, fraudulent concealment or conspiracy (collectively “Fraud Claims") in connection
with the Contemplated Transactions. No provision set forth in this Agreement, including any
other provision of this Article VI, will be deemed a waiver by any party to this Agreement of any
right or remedy which such party may have at law or equity based on any other Party's Fraud
Claims in connection with the Transactions, nor will any such provisions limit, or be deemed to
limit, (a) the amounts of recovery sought or awarded in any such claim for Fraud Claims; (b) the
time period during which a Fraud Claim may be brought; or (c) the recourse that any such Party
may seek against another Party with respect to Fraud Claims in connection with the Transactions:
provided, however, that with respect to such rights and remedies at law or equity, the parties
further acknowledge and agree that none of the provisions of this Section 6.11 will be deemed a
waiver of any defenses that may be available in respect of actions or Fraid Claims, including
defenses of statutes of limitations or limitations of damages,

6.11 ADJUSTMENT IN PURCHASE PRICE

i

The parties agree that all indemnification amounts pursuant to Section 6,1 constitute an
adjustment to the Purchase Price for all purposes, including for Tax purposes.

ARTICLE VII
GENERAL PROVISIONS
7.1 EXPENSES

Except, as otherwise expressly provided in this Agreement, each party to this Agreement
will bear its respective fees and expenses incurred, Fees shall include but is not limited to in
connection with the preparation, negotiation, execution and performance of this Agreement and
the Contemplated Transactions, including all fees and expenses of its Representatives.

7.2 NOTICES

All notices, consents, waiyers and other communications required or permitted by this
Agreement shall be in writing and shall be deemed given to a party when (a) delivered to the
appropriate address by hand or by nationally recognized overnight courier service (costs prepaid);
(b) sent by facsimile or e-mail with confirmation of transmission by the transmitting equipment;
or (c) received or rejected by the addressee, if sent by certified mail, return receipt requested, in
cach case to the following addresses, facsimile numbers or e-mail addresses and marked to the
attention of the person (by name or title) designated below (or to such other address, facsimile
munber, e-mail address or person as a party may designate by notice to the other parties):

To Seller:

[TO BE ADDED]

With a Copy to:
[INSERT BUYER REPRESENTATIVE]

To Buyer:

Jerry Rowell, President

Murphy Shipping & Commercial Services, Inc. DBA Global Logistics
2001 Timberloch PI, Suite 500

The Woodlands, Texas 77380

djohns@murphyship,com

With a Copy to:

WILEY LAW GROUP, PLLC
325 N, St. Paul Street, Suite 2250

18.
Case 20-34049 Document 1-2 Filed in TXSB on 08/12/20 Page 24 of 42

Dallas, TX 75201

Attention: Kevin 8. Wiley, Sr.
Email: kwiley@wileylawegroup,.com
Fax: (972) 449-5717

7.3 Informal Mediation and Arbitration,

In the event of any dispute arising out of or relating to this Agreement or any agreements
contemplated hereby, including any question regarding any such agreement's existence, validity
or termination (collectively referred to herein as a “Dispute"), then prior to filing any litigation
proceeding as provided in Section 7.3 of this Agreement, the party intending to file such a
proceeding shall be required to notify the other party or parties in writing of the existence and
nature of the Dispute. The party intending to file such a proceeding and the other party or parties
each agree that within twenty (20) business days of the other party or parties' receipt of such
notice, the parties shall meet at the principal office of Seller or Buyer, or other agreed place, for a
minimum of two (2) consecutive eight (8) hour days in order to attempt to amicably resolve the
dispute, If such informal dispute resolution efforts prove to be unsuccessful, the notifying party
May initiate litigation proceedings pursuant to Section 7.3 of this Agreement, In any action,
proceeding, or litigation between Buyer and Seller arising out of this Agreement, the prevailing
party shall be entitled to reasonable attorneys! fees and costs from the non-preyailing party,

7.4 JURISDICTION; SERVICE OF PROCESS

Any Proceeding arising out of or relating to this Agreement or any Contemplated
‘Transaction may be brought in the District Courts of the State of Texas, County of Madison. or, if
it has or can acquire jurisdiction, in the United States District Court for the Southern District of
Texas, and each of the parties irrevocably submits to the exclusive jurisdiction of each such court
in any such Proceeding, waives any objection it may now or hereafter have to venue or to
convenience of forum, agrees that all claims in respect of the Proceeding shall be heard and
determined only in any such court, and agrees not to bring any Proceeding arising out of or
relating to this Agreement or any Contemplated Transaction in any other court. The parties agree
that either or both of them may file a copy of this paragraph with any court as written evidence of
the knowing. voluntary and bargained agreement between the parties irrevocably to waive any
objections to venue or to convenience of forum, Process in any Proceeding referred to in the first
sentence of this Section may be served on any party anywhere in the world.

7.5 ENFORCEMENT OF AGREEMENT

Each party acknowledges and agrees that the other parties would be imeparably damaged
if any of the provisions of this Agreement are not performed in accordance with their specific
terms and that any violation or breach of this Agreement by it could not be adequately
compensated in all cases by monetary damages alone. Accordingly, in addition (o any other right
or remedy to which the other party may be entitled, at law or in equity, it shall be entitled to

19

enforce any provision of this Agreement by a decree of specific performance and ta temporary,
preliminary and permanent injunctive relief to prevent any Violations or breaches or threatened
violations or breaches of any of the provisions of this Agreement, without posting any bond or
other undertaking.

7.6 WAIVER

Neither any failure nor any delay by any party in exercising any right, power, or privilege
under this Agreement or any of the documents referred to in this Agreement will operate as a
waiver of such right, power, or privilege, and no single or partial exercise of any such right,
power, or privilege will preclude any other or further exercise of such right, power, or privilege or
the exercise of any other right, power, or privilege. To the maximum extent permitted by Legal
Requirements, (a) no claim or right arising out of this Agreement or any of the documents
referred to in this Agreement can be discharged by one party, in whole or in part, by a waiver or
renunciation of the claim or right unless in writing signed by the other party; (b) no waiver that
may be given by a party will be applicable except in the specific instance for which it is given;
and (¢) no notice to or demand on one party will be deemed to be a waiver of any obligation of
that party or of the right of the party giving such notice or demand to take further action without
notice or demand as provided in this Agreement or the documents referred to in this Agreement.

7.7 ENTIRE AGREEMENT AND MODIFICATION

This Agreement supersedes all prior agreements, whether written or oral, between the
parties with respect to its subject matter (including any letter of intent and any confidentiality
agreement between Buyer and Seller) and constitutes (along with the Disclosure Letter, Exhibits
and other documents delivered pursuant to this Agreement) a complete and exclusive statement of
the terms of the agreement between the parties with respect to its subject matter. This Agreement
may not be amended, supplemented or otherwise modified except by a written agreement
executed by each panty hereto,

7.8 DISCLOSURE LETTER

(a) The information in the Disclosure Letter constitutes (i) exceptions to particular
representations, warranties, covenants and obligations of Sellers as set forth in this Agreement or
(ii) descriptions or lists of assets and liabilities and other items referred to in this Agreement. If
there ts any inconsistency between the statements in this Agreement and those in the Disclosure
Letter (other than an exception expressly set forth as such in the Disclosure Letter with respect to
a specifically identified representation or warranty), the statements in this Agreement will control,

(b) The inclusion of any information in the Disclosure Letter shall not be deemed an
admission or acknowledgment, in and of itself and solely by virtue of the inclusion of such
information in the Disclosure Letter, that such information is required to be listed in. the
Disclosure Letter or that such items are material to the Business or Sellers. The headings, if any,
of the individual sections of the Disclosure Leiter are inserted fot convenience only and shall not
be deemed to constittite a part thereof or a part of this Agreement, The Disclosure Letter is
arranged in sections corresponding to those contained in Atticle UT merely for convenience, and

 

20
Case 20-34049 Document 1-2 Filed in TXSB on 08/12/20 Page 25 of 42

the disclosure of an item in one section of the Disclosure Letter as an exception to a particular
representation or warranty shall be deemed adequately disclosed as an exception with respect to
all other representations or warranties to the extent that the relevance of such item to such
representations or warranties is reasonably apparent on the face of such item, notwithstanding the
presence or absence of an appropriate section of the Disclosure Letter with respect to such other
Tepresentations or warranties or the presence or absence of a reference thereto in either the
Disclosure Letter or in the particular representation or warranty.

7.9 ASSIGNMENTS, SUCCESSORS AND NO THIRD-PARTY RIGHTS

(a) No party may assign any of its rights or delegate any of its obligations under this
Agreement, by operation of law or otherwise, without the prior written consent of the other
parties, except that Buyer may, upon prior written notice to Sellers and Buyer, collaterally assign
its rights hereunder to any financial institution providing financing in connection with the
Contemplated Transactions. Subject to the preceding sentence, this Agreement will apply to, be
binding in all respects upon and inure to the benefit of the successors and permitted assigns of the
parties. No assignment shall limit the assignor’s obligations hereunder,

(b) Except as provided in Article VII, nothing expressed or refetred to in this Agreement
will be construed to give any Person other than the parties to this Agreement and their successors
and pennitted assigns any legal or equitable right, remedy or claim under or with respect to this
Agreement or any provision of this Agreement, No party shall have the right or power to make
any assignment of rights or delegation of obligations not permitted by this Section 7.9, and any
assignment of rights or delegation of obligations in violation of this Section 7.9 shall be void and
of no force or effect,

7.10 SEVERABILITY

[fany term or provision of this Agreement is held invalid, illegal or unenforceable by any
court of competent jurisdiction, the other terms and provisions of this Agreement will remain in
full force and affect so long as the economic or legal substance of the Contemplated Transactions
is not affected in any manner materially adverse 10 any party, Any provision of this Agreement
held invalid, illegal or unenforceable only in part or degree will remain in full force and effect to
the extent not held invalid, illegal or unenforceable, Upon a detennination that any term or other
provision is invalid, illegal or unenforceable, Buyer and Sellers shall negotiate in good faith to
modify this Agreement so as to affect the original intent of the parties as closely as possible in an
acceptable manner in order that the Contemplated Transactions are consummated as originally
contemplated to the greatest extent possible

7.11 GOVERNING LAW

This Agreement will be governed by and construed under the laws of the State of Texas
without giving effect (0 any choice or conflict of laws principle or rule that would require the
application of any other Legal Requirements other than those of the State of Texas.

7.12 EXECUTION OF AGREEMENT; COUNTERPARTS; ELECTRONIC
SIGNATURES

21

{a) This Agreement may be executed in several counterparts, each of which shall be
deemed an original and all of which shall constitute one and the same instrument, and shall
become effective when counterparts have been signed by each of the parties and delivered to the
other parties; it being understood that all parties need not sign the same counterpart,

(b) The exchange of copies of this Agreement or of any other document contemplated by
this Agreement (including any amendment or any other change thereto) and of signature pages
thereof by facsimile transmission (whether directly from one facsimile device to another by
means of a dial-up connection or whether otherwise transmitted via electronic transmission), by
électroni¢ mail in "portable document format" ("pdf") form, or by any other electronic means
intended to preserve the original graphic and_ pictorial appearance of a document, or by a
combination of such means, shall constitute effective execution and delivery of this Agreement as
to the parties and may be used in lieu of an original Agreement or other document for all
purposes. Signatures of the parties transmitted by facsimile, by electronic mail in .pdf form or by
any other electronic means referenced in the preceding sentence, or by any combination thereof,
shall be deemed to be original signatures For all purposes,

7.13 NO DIRECTOR OR AFFILIATE LIABILITY

This Agreement may only be enforced against, and any Proceeding based upon, arising
out of, or related to this Agreement, or the negotiation, execution or performance of this
Agreement, may only be brought against the parties hereto and then only with respect to the
specific obligations set forth in this Agreement with Tespect to such party. No past, present or
future director, officer, employee, incarporator, manager, member, partner, Stock shares holder,
agent, attorney, Related Person or other Representative of any party hereto, or any of their
Successors of permitted assigns, shall have any liability for any obligations or liabilities of any
party under this Agreement or for any claim or Proceeding based on, in respect of, or by reason of
the Contemplated Transactions.

7.14 TIME

‘Time is of the essence in each and every provision of this Agreement and the other
Transaction Documents.

[SIGNATURE PAGE FOLLOWS]

22
Case 20-34049 Document 1-2 Filed in TXSB on 08/12/20 Page 26 of 42

IN WITNESS WHEREOF, the parties have caused this Agreement ta be executed as of the date

first stated above,

SELLER:

 

BOLAJI AGBABIAKA
DATE:

 

 

LINDA WILKENSON
DATE:

 

 

CHARLES ADAMS, EXEUCTOR OF THE ESTATE OF JUNE ADAMS
DATE:

 

 

JERALD HARRIS
DATE:

 

 

RANDY YATES, ATTORNEY-IN-FACT FOR SHERRY WINSMAN

BUYER:

 

MURPPHY SHIPPING & COMMERCIAL SERVICES, INC. DBA GLOBAL LOGISTICS

By:
Name:
Its: Authonzed Officer

 

LIST OF EXHIBITS
EXIBIT I. APPRAISAL OF 60% INTEREST OWNED BY ESTATE OF RONALD R. JOHNS, SR.

EXHIBT. 2. PLAN OF REORGANIZATION FOR MURPHY SHIPPING & COMMERCIAL
SER VICES, INC.

EXHIBT 3. PROPOSED ORDER OF CONFIRMATION OF THE PLAN
Case 20-34049 Document 1-2 Filed in TXSB on 08/12/20 Page 27 of 42

EXHIBIT G

SHAREHOLDER RELEASE
Case 20-34049 Document 1-2 Filed in TXSB on 08/12/20 Page 28 of 42

RELEASE AGREEMENT

THIS RELEASE AGREEMENT (this “Agreement” or this “Release”) is made and
entered intoasof _, 2020, by and among MURPHY SHIPPING & COMMERICAL
SERVICES, INC, DBA MURPHY GLOBAL LOGISTICS, a Texas corporation, (“Buyer”)
and BOLAJI AGBABIAKA, (“AGBABIAKA”); LINDS WILKENSON »(“WILENSON”),
CHARLES ADAMS, EXEUCTOR OF THE ESTATE OF JUNE ADAMS, (“ADAMS”);
JERALD HARRIS, (“HARRIS”)AND RANDY YATES, ATTORNEY-IN-FACT FOR
SHERRY WINSMAN (“WINSMAN) (collectively, the “Seller”). Capitalized terms used in
this Agreement are defined or cross-referenced to the applicable definition in Section 1,1 of this
Agreement.

WHEREAS, BUYER and SELLER have a dispute whether BUYER entitled to recover for
derivative claims against BUYER’S principal shareholder(the “Dispute”); and,

WHEREAS, both Parties wish to set aside their differences with respect to the Dispute and move
forward so that each may focus on their respective core businesses; and,

WHEREAS, BUYER’s willingness to continue to be bound by the release terms contained herein
is specifically conditioned upon each of SELLER and/or its successors, assigns and affiliates honoring its
respective remaining obligations under this Agreement: and,

WHEREAS, SELLER’s willingness to continue to be bound by the release terms contained
herein is specifically conditioned upon each of BUYER and/or his successors, assigns and affiliates
honoring its respective remaining obligations under this Agreement; and,

WHEREAS, the Parties have mutually agreed on terms to resolve the Dispute as set forth in this
Agreement;

NOW, THEREFORE, in accordance with the foregoing recitals and in consideration of the
mutual covenants and consideration contained herein, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:

1. Releases.

(a) Release by SELLER . SELLER, for collectively themselves, his/her/their
predecessors, successors, subsidiaries, parent companies, partners, lenders, investors and
its/their successors, representatives, and assigns, and each of its past and present officers.
directors, shareholders, employees, subsidiaries, divisions, partners, partnerships,
principals, joint ventures, affiliates, agents, accountants, attorneys, insurers and
representatives of any kind, if any (collectively, the SELLER Releasing Parties”) hereby
absolutely and irrevocably releases, waives, relinquishes and forever discharges BUYER
and BUYER’s respective , successors, affiliates, agents, ,attorneys, consultants,
accountants, insurers and representatives of any kind and assigns, and each of its/ their
past and present officers, directors, shareholders, employees, subsidiaries, divisions,
partners, partnerships, principals, joint ventures, affiliates, agents, suppliers, customers,
consultants, accountants, attorneys, insurers and representatives of any kind, if any
(collectively, the “BUYER Released Parties”) from and against any and all claims,
disputes, demands, actions, liabilities, damages, suits in equity, accounts, costs, expenses,
set-offs, contributions, attorneys’ fees and/or causes of action of whatever kind or

 
Case 20-34049 Document 1-2 Filed in TXSB on 08/12/20 Page 29 of 42

character, whether state, federal or common law, whether at this time suspected, known or
unknown, whether anticipated or unanticipated, whether liquidated or un-liquidated,
accrued or un-accrued, which have been raised, could have been raised or may in the
future be raised by SELLER and/or the SELLER Released Parties, arising out of or
related to any matter, fact, issue or claim alleged by BUYER against SELLER or by
SELLER against BUYER in the Dispute as of the date of this Agreement.
Notwithstanding the foregoing, nothing in this Agreement shall preclude or prohibit any of
the Parties from seeking damages or any other relief for any act in violation of this
Agreement.

(b) Release by BUYER. BUYER, for itself, its successors, and assigns, and each of
its/their respective past and present officers, directors, shareholders, employees,
subsidiaries, divisions, partners, partnerships, principals, joint ventures, affiliates, agents,
accountants, attorneys, insurers and representatives of any kind, if any (collectively, the
“BUYER Releasing Parties”) hereby absolutely and irrevocably releases, waives,
relinquishes and forever discharges SELLER and SELLER ’s respective predecessors,
successors, subsidiaries, parent companies, and assigns, and each of their past and present
officers, directors, shareholders, employees, subsidiaries, divisions, partners, partnerships,
principals, joint ventures, affiliates, agents, suppliers, customers, accountants, attorneys,
insurers and representatives of any kind, if any (collectively, the “SELLER Released
Parties”) from and against any and all claims, disputes, demands, actions, liabilities,
damages, suits in equity, accounts, costs, expenses, set-offs, contributions, attorneys’ fees
and/or causes of action of whatever kind or character, whether state, federal or common
law, whether at this time suspected, known or unknown, whether anticipated or
unanticipated, whether liquidated or un-liquidated, accrued or un-accrued, which have
been raised, could have been raised or may in the future be raised by BUYER, arising out
of or related to any matter, fact, issue or claim alleged by BUYER against SELLER or by
SELLER against BUYER in the Dispute as of the date of this Agreement.
Notwithstanding the foregoing, nothing in this Agreement shall preclude or prohibit any of
the Parties from seeking damages or any other relief for any act in violation of this
Agreement.

2. Continued Effect of Release by BUYER. BUYER shall continue to be bound by the
terms of the Release by BUYER set forth in Section | above for so long as SELLER continues to be
bound by the terms of the Release by SELLER . If SELLER exercises a right pursuant to this Agreement
to declare the terms of the Release by SELLER null and void, then the Release by BUYER shall
thereupon become null and void.

 

3. Continued Effect of Release by SELLER. SELLER shall have the right to declare
the terms of the Release by SELLER set forth in Section | above null and void if BUYER
exercises a right pursuant to this Agreement to declare the terms of the Release by BUYER null and void,
the release by SELLER shall thereupon become null and void.

4. Covenant Not to Sue. The Parties shall not, and shall cause its affiliates, agents,
employees, officers, directors, partners, shareholders, successors, assigns and legal representatives not to,
directly or indirectly, commence, maintain, initiate, prosecute, join in, or in any manner seek relief
through, or cause, encourage, assist, volunteer, advise or cooperate with any other person or entity to
commence, maintain, initiate, prosecute, join in, or in any manner seek relief through, any action, lawsuit,
proceeding, investigation, charge, or claim before any court, legislative body or committee, or
administrative agency (whether state, federal, or otherwise) with respect to the Dispute.
Case 20-34049 Document 1-2 Filed in TXSB on 08/12/20 Page 30 of 42

5. No Admission of Liability. The Parties expressly acknowledge and agree that this
Agreement has been entered into for the purpose of settling the Dispute, on the terms and conditions set
forth herein, Neither the terms nor the existence of this Agreement will be construed as an admission of
any wrongdoing or liability on the part of either of the Parties, nor will the terms or the existence of this
Agreement be admissible as evidence in any proceeding other than for purposes of enforcement of the
provisions of this Agreement.

6. Confidentiality and Non-Disparagement. The Parties agree that they will maintain the
terms of this Agreement as strictly confidential, and will not disclose such terms hereof to any person or
any entity not a party to this A greement, unless required to do so by law, or until such information
becomes known to the public through no fault of the disclosing party; except that it is agreed among the
Parties that they may disclose the terms of this A greement to a Party’s financing sources, prospective
buyers of the business of a Party, regulators and administrative agencies, or to any other entity in order to
meet its reporting or disclosure obligations. In the event that any of the Parties is required by legal
process to disclose the terms of this Agreement, such party shall promptly notify the other Parties to this
Agreement.

Obligation to Not Disparage. Each party agrees that he will not publish any statement or make any
statement (under any circumstances that would reasonably be expected to become public) Disparaging (as
defined below) of the other or any of their respective affiliates. officers, directors, managers and
employees; provided that, nothing in this Section shall prevent any party from (a) responding in a
truthful manner to inquiries from regulators or a party’s auditors or insurers, to the extent req uired by
applicable Law, (b) responding in a truthful manner by denying any Disparaging remarks, comments or
Statements concerning a party so long as such response does not contain other Disparaging remarks,
comments or statements prohibited by this Section. “Disparaging” remarks, comments or statements are
those that impugn a person or entity's honesty, integrity, business acumen, or malign the quality of the
person or entity's products or services or other similar negative Statements in connection with the other

party’s, owners, management, employees, business or operations.

7. Binding Agreement. This Agreement is binding on and inures to the benefit of the
Parties, their affiliated and subsidi ary companies, and their officers, directors, shareholders, agents,
employees, licensees, franchisees, distributors, sales representatives, successors and assi gens.

 

 

 

8. Entire Agreement and Modification, This Agreement contains, and is intended to
contain, a complete statement of the entire agreement and understanding of the Parties with respect to the
subject matter hereof, and supersedes all prior statements, representations, discussions, agreements, draft
agreements, undertakings, and term sheets, whether written or oral, express or implied, of any and every
nature with respect thereto. This Agreement may be modified, amended or supplemented only by
subsequent written agreement between the Parties.

ee Execution in Counterparts. This A greement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which, when taken together, shall
constitute one instrument.

10. Severability, If any provision of this Agreement is found by a court of competent
jurisdiction to be illegal, invalid, or unenforceable, the remainder of the Agreement will not be affected,
and in lieu of each provision that is found to be illegal, invalid or unenforceable, a provision will be added
as a part of the Agreement that is as similar to the ulegal, invalid or unenforceable provision as may be
possible and be legal, valid and enforceable.
Case 20-34049 Document 1-2 Filed in TXSB on 08/12/20 Page 31 of 42

ll. Governing Law and Dispute Resolution. The governing law and dispute resolution
provisions of the State of Texas shall apply to this Agreement.

 

12. Non-Waiver. No course of dealing, course of performance or failure of any Party to
strictly enforce any term, right or condition of this Agreement shall be construed as a waiver of any term,
right or condition.

13. Full Authority. The Parties represent that they have the full authority to execute, deliver
and fully perform this Agreement and that the person executing this Agreement on their behalf is
authorized to do so.

14. Headings. The headings in this Agreement are descriptive only and solely for
convenience in reference to the Agreement and shall be given no effect in the construction or
interpretation of the Agreement. Any capitalized term not otherwise defined in this Agreement shall have
the meaning given to such term in the Subscription Agreement.

15. Fees and Expenses. Each of the Parties shall be responsible for the payment of its own
legal fees, costs and expenses in connection with the Dispute.

16. Exhibits. Annexed hereto are exhibits that demonstrate the Corporate Formation
and all subsequent filings of DSG that show MG with no interest in DSG after the initial
formation.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on their behalf
by their duly authorized representatives, on the date first set forth above.

SELLER:

 

BOLAJI AGBABIAKA

DATE:

 

 

LINDA WILKENSON

DATE:

 

 

CHARLES ADAMS, EXEUCTOR
Case 20-34049 Documenti1-2 Filed in TXSB on 08/12/20

OF THE ESTATE OF JUNE ADAMS

DATE:

 

 

JERALD HARRIS

DATE:

 

 

RANDY YATES, ATTORNEY-IN-
FACT FOR SHERRY WINSMAN

BUYER:

MURPPHY SHIPPING & COMMERCIAL
SERVICES, INC. DBA GLOBAL
LOGISTICS

By:
Name:
Its: Authorized Officer

 

Page 32 of 42
Case 20-34049 Document 1-2 Filed in TXSB on 08/12/20 Page 33 of 42

EXHIBIT H

VOTING TRUST
Case 20-34049 Document 1-2 Filed in TXSB on 08/12/20 Page 34 of 42

MURPHY SHIPPING & COMMERCIAL SERVICES, INC.

D/B/A

MURPHY GLOBAL LOGISTICS

VOTING TRUST AGREEMENT

THIS AGREEMENT is entered into EFFECTIVE the 12™ day of AUGUST, 2020 by
and among DAVID JOHNS, JERRY ROWELL, AND TIM NOVAK and (collectively referred
to as "Trustees") and the undersigned holders of certain shares of stock of MURPHY SHIPPING
& COMMERCIAL SERVICES, INC. DBA MURPHY GLOBAL LOGISTICS(the
“Company”.). The voting stock of the (that is, the stock of the Company as to which the holders
are entitled to vote in the election of directors of the Company) now or hereafter issued, or any
portion thereof, is hereinafter referred to as the "Shares'' and the registered holder of the Shares
is hereinafter referred to as the "Shareholder." The shareholder signatory hereto and the
registered holder of the Shares which may later be deposited with the Trustees pursuant to
Paragraph 19 hereof are hereinafter collectively referred to as the "Depositing Shareholder." The
Shares now or hereinafter deposited with the Trustees pursuant to Paragraphs | and 19 hereof. as
well as any Shares deposited with respect to such Shares, are hereinafter referred to as the "Trust
Shares,"

WHEREAS, the Deposition Shareholder 1s the owner of shares of the capital stock of the

Company in the amount set forth opposite his respective signature hereto: and

il Page

WHEREAS, in order to secure continuity, competency and stability of policy and
management of the Company in the interests of all of the stockholders thereof, the Depositing
Shareholder deems it advisable and is desirous of creating a trust in the manner set forth
hereinafter, and

WHEREAS, the Trustees have consented to act under this Agreement for the purposes
herein provided;

NOW, THEREFORE, in consideration of the agreements contained herein and of the

terms and provisions hereof, the parties hereto covenant and agree as follows:

 

A. The Depositing Shareholder shall, simultaneously with the execution of this
Agreement, and Confirmation of the Plan of Reorganization of the Company by a
final and non-appealable order, shall be deemed to have transferred to and
deposited with the Trustees a stock certificate representing the number of Shares
set forth beside his/her/its respective signature to this Agreement.

B. The stock certificate so deposited shall be deemed endorsed in blank by the
Depositing Shareholder (or accompanied by stock assignments executed in blank)
so that the Trustees may cause such Shares to be reissued by the Company in the
name of the Trustees and reflecting that they are issued pursuant to-this

Agreement and the Confirmation Order.

 

Filing Agreement in Company Office. A duplicate copy of this Agreement shall be
filed in tlle office of the Company in accordance with applicable Texas law. The

Trustees shall take all action necessary to cause the stack certificate issued to the

Z|]Pae
Case 20-34049 Document 1-2 Filed in TXSB on 08/12/20 Page 35 of 42

 

Trustees to reflect that it is issued pursuant to this Agreement and the Confirmation
Order and to cause the Company's stock transfer records to reflect that such transfer js

made pursuant to this Agreement.

   

Voting Trust Certificate, In exchange for the Trust Shares deposited with them
hereunder, the Trustees shall deliver to each Depositing Shareholder a Voting Trust
Certificate or Certificates (a "Trust Certificate") substantially in the form attached
hereto as Exhibit A, representing the total number of Trust Shares deposited by him
hereunder, Each Trust Certificate issued by the Trustees shall reflect the same record
ownership of shares of the Company as the certificate representing the Trust Shares
surrendered in exchange therefor,

Transfer of Trust Certificate. The Trust Certificates shall be transferable on the

 

books of the Trustees only on surrender thereof by the registered holder thereof (the
“Depositing Shareholder") or by his attorney duly authorized, and in accordance with
rules from time to time established for that purpose by the Trustee, and until so
transferred the Trustees may treat the registered holder as owner of the Trust
Certificates for all purposes whatsoever.

Restrictions ransfer of Trust Certificates. Transfer of each Trust Certificate

 

shall be restricted to the same extent as the -transfer of the Trust Shares represented
by such Trust Certificate.

Resignation of Trustees. Any Trustee may resign at any time by delivering to the
Successor Trustees his resignation in writing, to take effect on the day mentioned

therein.

7, Successor Trustee, In the case of a Trustee's death,, resignation, or rerusal or
inability to act, the remaining Trustees may elect by majority vote, a replacement

Trustee. If no remaining Trustee, the Trustee shall be selected by a majority of the

Board of Directors,

 

A. Trust Shares registered in the Trustees’ names shall be voted as the Trustees shall
determine, and they may cast the votes so determined in person or by proxy at any
meeting of the Company's Shareholders. The Trustee shall keep ata place
available to holders of the Trust Certificates correct and complete books and
records of account relating to the Trustees, a record of the voting of the Trust
Shares at meetings of the Company's Shareholders, and a record containing the
names and addresses of all persons_ who are holders of Trust Certificates, the
number and class of shares represented by each Trust Certificate held by them,
and the dates when they became the owners thereof, The record may be in written
form or in any other form capable of being converted into written from within a
reasonable time.

B. Each Depositing Shareholder agrees for himself, his successors and assigns, to
accept and be bound by the determination of the Trustees. At any meeting
attended by the Trustees, the Trustees may vote in person or by proxy; and any
‘Trustee may give a power of attorney to any other person to sign for him any
written consent to action without a meeting or any other document requiring his

signature as a Trustee. The Trustees may adopt their own rules of procedure.

4| Pape
Case 20-34049 Document 1-2 Filed in TXSB on 08/12/20 Page 36 of 42

9.

Sihor.

C. Except for Paragraph 7 hereinabove, all matters to be decided by the Trustees
shall be determined by the affirmative vote or written consent of the Trustees,

D, Any action required or permitted to be taken at any meeting of the Company's
Shareholders may be taken without a meeting if the action is taken by a majority
of the Trustees. The action must be evidenced by one or more written consents
describing the action to be taken, signed by the Trustees approving such action,
and delivered to the Company for inclusion in the books and records of the
Company.

Limited Liability of Trustees. The Trustees shall hot incur any responsibility by

reason of any matter of thing done or suffered or omitted to be done under this

Agreement. except for their own intentional misconduct or gross neglect. The

Trustees may vote in any elections, and may serve, as an officer and/or director of the

Company.

. Expenses. The Trustees may incur such expenses in the exercise of their powers and
Expenses. aly pe

duties hereunder as shall be reasonably necessary, All such expenses, as well as
expenses in connection with the formation of this Trust, may be paid out of dividends
received on Trust Shares and, in anticipation of such dividends, the Trustees may
borrow money to pay expenses. The balance remaining from the dividends so
received shall be. distributed by them to the Depositing Shareholders, To the extent
\hat funds are not available to pay all such expenses from dividends received on the
Trust Shares, each Depositing Shareholder shall be liable in solido for any and all

such expenses.

6[ fap

Lost Certificates, Upon receipt by the Trustees of evidence satisfactory to them of
the loss or destruction of any Trust Certificate together with an indemnity agreement
satisfactory to the Trustees indemnifying them and the other parties hereto against
any loss, damage, or expense which they may sustain by reason of such loss or the
replacement thereof, the Trustees shall issue a duplicate Trust Certificate in lieu of the
Trust Certificate so lost or destroyed, At their discretion, the Trustees may require a

bond securing such indemnity agreement.

12, Trustee's Voting Responsibilities, In voting the Trust Shares, the Trustees shall

exercise their best judgment on all matters that may come before any meeting of
Shareholders. The Trustees, in their capacity as such, assume no responsibility for the

management of the Company or any action taken by it.

. Exercise of Rights of Depositing Shareholders, Except as provided. in Paragraph

 

14 below, during the term of this Agreement, the Trustees shall, in respect of all Trust
Shares, possess and be entitled to exercise all the rights of each Depositing
Shareholder with respect to the Trust Shares including, but not limited to, the right ta
vote and take part in or consent to any corporate or shareholders’ action, the right to
inspect the books and records of the Company, the right to receive such notices of the
Company as Shareholders may be entitled to receive and the right to receive
dividends and distributions with respect to the Trust Shares, but the Trustees shall
have no power or authority to sell all or any portion of the Trust Shares, or to
exchange the Trust Shares or any portion thereof for other stock or securities of the

company or any other company,
Case 20-34049 Document 1-2 Filed in TXSB on 08/12/20 Page 37 of 42

TPs

 

. Divide

ights. The Trustees shall give each Depositing
Shareholder prompt notice of any proposal to come before the Shareholders to
liquidate, dissolve, merge, consolidate, sell all or substantially all of the assets or
otherwise reorganize, recapitalize, or restructure the Company and shall request
written instructions from each Depositing Shareholder as to how the Trust Shares
represented by the Trust Certificates held by him should be voted on such proposal,
As to any Trust Shares as to which the Trustees receive prior to the vote on such
Proposal written instructions as to how such Trust Shares should be voted, the
Trustees shall vote such Trust Shares as instructed, As to the voting of Trust Shares
with respect to which no such instructions are received, the Trustees shall exercise

their own best judgment.

 

Rights.
A. In the event that the Trustees shall receive cash or property, including stock or

other securities (other than Shares), as a dividend or distribution upon the Trust

Shares, each Depositing Shareholder shall be entitled to receive from time to time,

such dividends or distributions received by the Trustees upon the Trust Shares

represented by the Trust Certificates held by such Certificate Holder.

B. In the event that the Trustees shall receive additional Shares as a. stock dividend

upon the Trust shares or pursuant to a stock split, or for any other reason, the
Trustees shall hold the Shares so received as additional Trust Shares subject to all
the provisions of this Agreement, but each Depositing Shareholder shall be

entitled to receive from the Trustees a Trust Certificate or Certi ficates

  

representing the number of Shares so received upon the Trust Shares represented
by the Trust Certificates held by him,

In the event of an exchange of the Trust Shares or the conversion of the Trust
Shares into cash or property, including stock or securities (other than Shares)!
pursuant to a recapitalization, reorganization, merger. consolidation, or other
transaction, any cash or property other than voting stock received shall be
distributed to the Trustees and each Depositing Shareholder shall be entitled to
receive, from time to time, such proceeds, and any voting securities received shall
be held by the Trustees and the Trust Certificate shall be deemed to represent such
voting stock. If the Trust should ever cease to hold voting stock, the Trust shall
automatically terminate. and the Trustees shall take such actions as they deem

necessary and appropriate to dissolve the Trust.

. Whenever dividends or other distributions are declared upon Trust Shares,

payable on a certain date to Shareholders of record on an earlier datel the
Depositing Shareholders of record on such record date shall be entitled to receive
the payment of such dividends as if they had been Shareholders of record on the
record date] and no transfer of a Trust Certificate after the record date shal] carry
with it the right to receive anv such dividends unless the parties to such transfer
shall otherwise instruct the Trustees in writing.

If any stock or other securities of the Companyl whether now or hereafter
authorized, are offered for subscription to the Trustees as holders of the Trust
Shares2 the Trustees shall, promptly upon receipt of notice of such offer, mail a

copy of such notice to each Depositing Shareholder. The Trustees may also, in
Case 20-34049 Document 1-2 Filed in TXSB on 08/12/20 Page 38 of 42

 

9[l ore

their discretion, fix a record date for determination of the Depositing Shareholders
entitled to exercise such subscription rights. Upon receipt by the Trustees, at least
five days prior to the last date fixed by the Company for subscription and
payment, ofa request from any Certificate Holder to subscribe on his behalf and
payment of the funds required to pay for the securities subscribed for, the Trustees
shall make such subscription and payment, Upon receiving from the Company,
the certificate or other evidence of the securities subscribed for, the Trustees shall
deliver to such registered holder either (1) a Trust Certificate with respect thereto
if such securities are Shares: or (2) a certificate or other appropriate evidence
thereof: if such securities are not Shares. If requested by the Trustees, such holder
shall pay any stamp tax or other governmental charge or expense in connection
therewith, Any Shares issued pursuant to such subscription rights shall be issued
in the name of the Trustees. The Trustees shall be under no liability for any
omission or failure to exercise the tights of subscription referred to herein.

Iders. On all matters submitted to a vote of the
Depositing Shareholders, each holder of record of a Trust Certificate shall be entitled
to cast, in person or by a proxy authorized in writing to cast his votes! that number of
votes as the holders. of the Trust Shares represented by such Trust Certificate would
be entitled to cast in the election of directors of the Company. A meeting of
Depositing Shareholders may be called by the Trustees or by Certificate Holders
holding in the aggregate Trust Certificates representing not less than ten (10%)
percent of the Trust Shares. Notice of such meeting shall be given to all Depositing

Shareholders not later than ten (10) days prior to the date of such meeting, A meeting

wy rs

of Depositing Shareholders properly called on due notice may be organized for the
transaction of business whenever the holders of a majority of the total voting power
aré present, in person, or by a proxy authorized in writing. In the case of Trust
Certificates held by a usuftuctuary, with another person holding a naked ownership

interest therein, the usufructuary only shall be entitled to vote,

17. Deliveries.

A. On the termination of this Agreement and the receipt of Trust Certificates duly
endorsed in blank or accompanied by stock assignments duly executed in
blank by the registered holders thereof, together with a sum sufficient to
reimburse the Trustees for any stamp taxes or other governmental charges in
connection with the transaction, the Trustees shall deliver to the Company for
each such Trust Certificate, certificates representing a number of Shares equal
to the number of Trust Shares represented by such Trust Certificate, together
with appropriate transfer instructions, and shall deliver directly to the
Depositing Shareholders the proceeds of the sale, exchange or conversion of

all or part of the Trust Shares.

18. Notices.

A. Any notice to be given to a Depositing Shareholder shall be sufficiently given
if placed in United States mail, postage prepaid, to such holder at the address
furnished by such holder to the Trustees or, if no such address had been
furnished, to such holder’s last known address, with a copy to:

Kevin §. Wiley

Wiley Law Group, PLLC
Case 20-34049 Document 1-2 Filed in TXSB on 08/12/20 Page 39 of 42

325 N. St, Paul, Ste. 2250
Dallas, Texas 75201

kwiley@wileylawgroup,com

Certificate or Certificates representing the number of Shares so delivered by him or
her. Su.ch delivery shall be upon the same terms and conditions set forth in this
Agreement and such Shareholder shall be bound by, and shall have the benefits of, all

of the provisions of this Agreement.

20. Termination, This Agreement, unless otherwise previously terminated as hereinafter

Any hotice to be given to the Trust shall be sufficiently given if placed in
United States mail, postage prepaid, and addressed to the Trustees at 2001
Timberloch, Suite 500, the Woodlands, Texas 77380 or such other
address specified by the Trustees. with a copy to:

Kevin 8. Wiley

Wiley Law Group, PLLC

325 N. St. Paul, Ste. 2250

Dallas, Texas 7520]

kwiley@wileylaweroup.com 21, Extension

19, Additional Parties and Deposits. No Shareholder of the Company not an initial

1| Page

party to this Agreement may become a party hereto, nor may any Depositing
Shareholder deposit additional Shares with the Trustees, without the written consent
of the Trustees, The Trustees shall not give their written consent ifte do so would
result in a violation of the Securities Act of 1933 or any state securities law. If
consent is given to a Shareholder not an initial party hereto, such Shareholder may
become a putty hereto by signing this Agreement or a counterpart hereof and
delivering his or her Shares to the Trustees in the manner described in Paragraph |

hereof, and thereupon the Trustees shall deliver to such Sh8l'cholder a Trust

iz} Par

provided, or extended pursuant to Paragraph 21 hereof, shall terminate on the
fifteenth anniversary of this Agreement, Notwithstanding the preceding sentence, the
beneficial owners of more than fifty percent of the Trust Shares may at any time
terminate this Agreement by resolution adopted at a meeting of the Depositing
Shareholders called by anyone of them for that purpose on ten (10) days" notice in
writing mailed to the Depositing Shareholders at their respective addresses as the
same shall appear in the records of the Trustees. Upon termination, title and
possession of Trust Share shall be delivered to the Depositing Shareholders

of Term. This Agreement may be extended and renewed for an additional

 

period of not more than ten years from the date of expiration of its original term, The
Trustees shall call a meeting of the registered owners of the Trust Certificates to be
held prior to. such date of expiration, for the purpose of voting upon the extension of
this Agreement for an additional period of not more than ten years. Notice of such
meeting shall be given to all Depositing Shareholders not later than thirty (30) days
Prior to the date of such meeting, At such meeting, the registered:-holders of Trust
Certificates, as of the date of the meeting or as of a record date establ ished by the
Trustees not more than ten days prior to the giving of notice of such meeting, shall be

entitled to yote, and to cast the same number of votes as the number of Trust Shares
Case 20-34049 Document 1-2 Filed in TXSB on 08/12/20 Page 40 of 42

[Page

represented by Trust Certificates registered in their respective names as of such date.
At the meeting the Trustees shall preside and shall appoint the secretary of the
meeting. If, at such meeting, registered owners of Trust Certificates representing a
majority of the total number of Trust Shares shall vote in favor of'a proposal to renew
and extend this Agreement, then this Agreement shall be extended upon the same
terms and conditions for such additional period of not more than ten years as such
Proposal shall set. At the meeting, the Depositing Shareholders may (by a majority
vote of those present) adjourn the meeting from time ta time, prior to the taking of a
vote on the proposal to extend this Agreement, for the purpose of attempting to obtain
a larger representation of Depositing Shareholders, provided that no such
adjournment shall be beyond the date of expiration of the original term of this

Agreement,

 

nyestment Representations, Each Depositing Shareholder represents that he is
acquiring his Trust Certificate(s) for his own account for investment and not with a
view to the distribution or resale thereof; that he ts aware that the Trust Certificates
have not been registered pursuant to the Securities Act of 1933 or the Louisiana
securities law, and that the Trustees are relying in part upon these investment
representations to establish exemptions from securities registration under applicable
federal and state securities laws. Each Depositing Shareholder understands and agrees
that the Trustees may place a legend on the Trust Certificates to the effect that the
Trust Certificates have not been registered under either Federal or state law, that they
may not be offered, sold, transferred, or encumbered by the holder unless they have

been first duly registered or unless the Trustees have received an opinion of counsel

44] fa

satisfactory to them that any proposed offer, sale, transfer, or encumbrance will not
violate any federal or state law or regulation and will not jeopardize or destroy any
exemption from registration claimed by the Trustees in connection with the issuance
of the Trust Certificate; and that no Depositing Shareholder has the Tight to cause or,
unless specifically granted in writing, to compel such registration, Each Depositing
Shareholder acknowledges that he understands that unregistered securities, such as
the Trust Certificate, must be held indefinitely unless they are subsequently registered
or unless an exemption from registration is available with Tespect to a proposed offer,
sale, transfer, or encumbrance ( collectively, a transferl 1); that only the Trustees and
the Company would be authorized to register the Trust Certificate: that the Depositing
Shareholder cannot compel any such registration unless such right has been granted in
writing: and that the availability of Rule 144 under the Securities Act of 1933 for the
transfer of Trust Certificate and the underlying Trust Shares depends upon the
existence of facts which do not now, and probably will never, exist and which neither
the Trustees nor the Company is required to cause exist. Furthermore, in no event
may a Trust Certificate be sold, transferred, or encumbered unless the holder of such
Trust Certificate complies with the restrictions contained in the Stockholder

Agreement dated October 7, 1997,

23. Attorney. Kevin S, Wiley, Sr. shall be the attorney for the Trust and Trustees.

24, Amendment, This Agreement may be modified, amended or altered only upon the

affirmative vote -of more than fifty percent of the beneficial owners of the Trust
Shares pursuant to resolution adopted at a meeting of the Depositing Shareholders

called by the Trustees for that purpose on ten ( 10) days’ notice in writing mailed to
Case 20-34049 Document 1-2 Filed in TXSB on 08/12/20 Page 41 of 42

the Depositing Shareholders at their respective addressees as the same shall appear in

the records of the Trustees.

 

David Johns
25. Qualified Voting Trust, It is the intention of the undersigned that this Voting Trust

Agreement complies with Internal Revenue Code§ 1361, and to the extent that any
Jerry Rowell
provision hereof is inconsistent with Internal Revenue Code § 1361 or the regulations
thereunder, said provision or provisions shall be deemed amended in order to comply
Tim Novak
with such section and regulations,
26, Severable. The invalidity (a) of this Agreement as to any Depositing Shareholder,
and/or (b) of any term, or provision hereof, shall not affect the validity hereof as to
any other Depositing Shareholder or as to the remaining provisions hereof, unless
such invalidity is such that it frustrates the essential purposes hereof.
27. Heading, Heading of paragraph are solely for convenience of reference, do not form
part of this Agreement, are not intended to limit the subject matter of any paragraph,
and are to be disregarded in interpreting this Agreement. In construing this
Agreement, unless otherwise clearly indicated, singular Janguage shall include the

plural and plural language shall include the singular, and masculine language shall

also include the feminine and feminine language shall include the masculine.

bo
oa

_ Governing Law, This Agreement, and the Trust created hereby, shall be deemed
Louisiana contracts and shall be governed for all purposes by Louisiana law.
IN WITNESS WHEREOF, the original Deposition Shareholders and the Trustees,
: dsub siting Shareholder on th ; DEPOSITING SHAREHOLDERS DATE NUMBER TRUSTEE
on the date first above written, and subsequent Depositing Shareholder on the respective dates aR AEDES GuWrPrtcATEs

indicated below, have executed this Agreement,
Luanne Elizabeth Johns Trust 200 i

TRUSTEE: David Johns, Executor of the Estate

15|Pace 16 |. P22
Case 20-34049 Document 1-2 Filed in TXSB on 08/12/20 Page 42 of 42

edlat

ag

“ag ‘suyor YL PIBUOY JO

00z
